        Case 7:19-cv-00609-NKM-JCH Document 31 Filed 04/09/20 Page 1 of 26 Pageid#: 142
                                                                                                                             - - > oa lcEu.s.blsm coUr
                                                                                                                                   v n- om vA
                                                                                                                                                FILED
                                                                                                                                      APR 9! 222g
                                                                                         .   .                      .
                                                                                                                                     Jr   .',           z   LERK
                                                                             .   .                   q   .   @.
                                                                                                                                                        RK




        ka                                ..--.--                                    zt          .J-,
                                                                                                    -.1-9-öQ-hp6l                                            -
                                 '                        e
                                 êô                                                                               - .-                                                -
                   /1                                     '




    -
         Vlê                l
         9 0            06                        S
           2,'                                d
         gr                      I
.
              tI        -                         -
    ' 'l fe
          -
                                                         .Fl
                                                      t!1. 1                         -               -                   .                                                     .



                                     .
                                                                         E       F.
                                      r .,                                   o
.              .
               :                     j
                                     '            .,)jk'ûda &'yjrû-s
                                                      .
                                                                   -
                                                                   Pw
                                                                    ,j
                                                                     .yaj.
                                                                     y.  , .yg
                                                                             s) ..                                                         .j
                                                                                                                                            y. .
              2.                     2.       '               ksêz           9                               2.0             .

               '
                             o
                             k




                                              71391-00.1.                                                                                                                 -   --




                   p        05
                                          Z



         s         .-  î.
                        k ts9                             Isrnmg :,9 a
                                                                     .               e
                                                                                     -       ttn-            ar
                                                                                                                                 y.
                                                                                                                                 un
                                                                                                                                  -.
                                                                                                                                   t                c,
                                                                                 I
                                                                                 .               -                                                          ...--..
                            Case 7:19-cv-00609-NKM-JCH Document 31 Filed 04/09/20 Page 2 of 26 Pageid#: 143
                                   #



                                                                                              .                f
                                                                                                               '
                                                                                     Iy
                                                                                      'ON TCV IX-----------                                                         ----.U..------
                                                                                                                                                             . -
                                                                                                                                                                   ylk>   =               .-
                    1,Jurig .
                                .
                                    e        .
                                                  'm--               -                      -    ---                                                                      Z                       .
                                                                                                                                                                                                  s- -
M                                                                                    . . . . . -                                                                          z
. - - - -1zn        ZX
                     -                                                               -                                                           -.                   ,- Z- - -
          êV -X                                                                      - -                                                --                           9--ZZ      -
W      :1
        rY11,        -e             .                                .                                         .                                         .
                                                                                                                                                                        c-z   '' '-       '            e   '



. X tauséx
      .              -                                                                                                                                                  sg
  -* ,
- - - - - - ztl-.k ' -
                    .
                                                                                     --                                                                             J.5-2,4 -
. . ..- .- .......  zz                       ..    .                                 .                                                                             zsj-zij'               .
                .       m .1                                                 - .                                                                                       z6
                                    g- ..               . g                                                                                  ,
' *       ' *                                                                                                  *   '   =           **    *   *   *            *                                    *       *




                '
                                        .           .    .,
                                                                                         J'
                                                                                         .        .
                                                                                                      I,                       .


                                                                                                      S x m j..                                    2, .                                                    -
                        '
                            î.                    r2. -z- û .. l I '                                                                         j'
                                                                                                                                              .
                                                                                                                                              l
                                                                                                                                              -.
                                                                                                                                              2-.
                                                                                                                                               rl
                                                                                                                                                -
                                                                                                                                                '
                                                                                                                                                &1-.
                                                                                                                                                   1.-p ' J                           -i
                                                                                                                                                                                       -I!- it
                                                                                              j;. j
                                                                                                  .                                     ..                         .
                                                                             '                & z#J j -û
                                                                                                      -



                                                                                                      ê (                          tEz
                                                                             g=              '
                                                                                             .
                                                                                             '
                                                                                             j         rjyjArj
                                                                                                          .                                                                           -
                                                         8                           q            oy-ycgt.g
                                                              ,,/3                                '1
                                                                                                   ' ' l z Jr
                                                                                                            /-l
                                                                                                              -
                                                                                                              y-           -
                                                                                                                                                                                                           -
                                                                                                                   '
                                                                                                                                                                                              .
                                                                                                  x 39j-                                     -                                                             -
                                                                                                              1 1

                                                                         '
                                                                                 T ) OJ
                                                                                 .                .
                                                                                                                                                 '             ,                      -
                                                                                                                                                                                              .
                                                               v r!.
                                                                   s ?-. ,                                                                                             ôr,,o 1
                    7
                            '
                                        m'f,.
                                        -.  c1r
                                              - '5t 's-c ô '  .
                                                                                                              cfFrl
                                                                                                                  '
                                                                                                                  r
                                                                                                                  lûn-
                                                                                                                     sr/zr
                                                                                                                         -im-
                                                                                                                            j--1$shûsyi
                                                                                                                                      ssl
                                                                                                                                        -gnô yr-l
                                                                                                                                         .      -s   ,                                        -
                                             t
                                                  S N .                                  .-           -                                                                                                        ,
                          Case 7:19-cv-00609-NKM-JCH Document 31 Filed 04/09/20 Page 3 of 26 Pageid#: 144




d
'




                                                                                                                              -
                                                                                                                                  S 'ô :                                  &:                                                                                                     .
                          '   . -
                                                         .                .


                                                                          .
                                                                                 5.                       .
                                                                                                                              d                (1          2,- I (j- ;. r - - - J. *
        2. $                       t
                                   l    .
                                        -
                                                     .
                                                                              (
                                                                              ? jy-.                                                                   j
                                                                                                                                                       y --. .       .. (y (
                                                                                                                                                                           ) jjr  .
    rû                                                        I                                           Z.                       r                                           :                             '               r                                      1                         $
                                                                                                                                                                                                                                                                                              '
                                                                                                                  .           .                                                             .                                                .                    . .
                               .                                                          yme...g.                                                                                                                .
    -4 -                      l     '
                                                             i,                           r'l                                                                    .                          t                          -                             )            lp< '
             ,                .                                  :                                                        .                                                         q       .                                    .                        ,
                                                                                                                                                                                                     .
         .                                          ,                    (
                                                                         :                            ,                                    . ..                                             oç j                                     . .
'




                                   2                t ()1,                        ; -                         ' ê
                                                                                                              I                                    g                                                4' t u-                                                       s
                                                                                                                                                                                                                                                                  q              s- .l        . 6
                                            .                    q                    @                               *                                                                                                   œ *'       v.          a
                                                                                          @           q                                                                   x.                        4'                                                                                :
                                                     G           9            ' '                                 1f                               Cl ê                                                          I          ' I                           lr
                                                         .                                                        ,                                               .                                      -            .
                                                                                                                                                                                                                                     .           !k        ..                     1                k/
                                                                                                                                                                                                                                                                                                    p/
         .       bl 9.                          I                                 ûA.
                                                                                    t$' :             '
                                                                                                                                   lz                                                                '        & I                                                       r:t '                 â
        l                                           .                , .           .                          .                    .                         .                  .
                                                                                                                                                                                                        I. .                                                                 .                     '
                                                rzs
                                                .
                                                                                                  -
                                                                                                                      t.                                                            ;(               t nd - 4 6                                                             .                      ''
                 -    .                                      .       .                                                                 .       q       . -            .                 ,                             i                  I                            ' .                                ,.
                                    $
                                    .                                9n                    .                      f $ .%                                                            '                    .' '                            l                    b
    4                          (b',
                                  $1                             ç        .
                                                                          $                                           .           q /
                                                                                                                                    2                                                                                                                 ,                       êz
    ,,
     )/. 1.- g
        .
                                                                              .                           .I j
             -
                                                                              :                                                                                                                                   t $t                               '            ?e.        I            ' '
        2,                    4                      '                                                                    1                1                                                        '4                q:                             ?
                                                                                                                                                                                                                                                     .z           .

                                            f- 9                         1k-()                                                                 .                                                                          fé; ;                                                   9
        é fz-'                                           4 ?,                                         5               : t)                                       /1                      '                   ft        S             .<                                 -
                 (,           ç,                                              .                       e                       .            , j,                           g. j                          yj .                                                      q g                  ,
        j                                                                             /                               t '
'
'                                                                                             ê                   .               j                                       .    v                .        .                           :                        .         .
                     p) 2.12                                                              '                           .
                                                                                                                      '            :                                       tI                                                                                                     ?               .
                $     g .   * /                                                                                   .                        .                 :               ;                               ,                       ,                            .               '           ..
             f
             /'w
               ol f
                  1'      '                                                                                                                        S                       t                                 .             .1                -            ,                                    z/'
    '
                          hh .              //.                                   .                   . .                                              *         Lt '                                             ..             .                                          --
                                        r                                                                         $           9
                                                                                                                              .                    l -            I                                 S                                                                              I
                     9 l                                                                                  C       :                                                                 t6t                                                               '                                                  #
                                                                 v
                                                                                                              .
                                                                                                                          J            0.4P '                                       c.               - t                   -                                            %
                                                                                                                                                                                                                                                                                          ;
                          S             ê            s                                            '                                                                            /'                                '                   6                                        1
                                                                                                                                                                                                                                                                              .k                   .
             9            '                              fe                   S                                                   -
                                                                                                                                  $t                              r             o                                                    1                                                 '       î
                                                                                                                                                                                                                                                                                          J

                          .p.p /                                     :
                                                                     yj           '                                   ê-
                                                                                                                       .J..E Zb                        t                   '                    -                                        :. â!ï.                            -22-
                                     Case 7:19-cv-00609-NKM-JCH Document 31 Filed 04/09/20 Page 4 of 26 Pageid#: 145
                                                                  *




'



                                         l               :
                                                         .2                              ô'           '                                                             /.
                                                                                                                                                                     1 sz                                                  d               J                .               -
    ..                                                                                                                         .                                                                                                       .                                *                    *        fl@ .
                                                                           l                                                                                                                <                     .-                                                                         l1 ' I
         .                                                                                                                                                                      .               ..                    .
                     -
                                 '
                                     ;           #
                                                             .                                    '                        .i
                                                                                                                           *
                                                                                                                                                   .                        r                                             -:,     j
                                                                                                                                                                                                                                  ,
                                                                                                                                                                                                                                  .                                             t
                                                                                                                                                                                                                                                                                gj           ty
                                                                                                                                                                                                                                                                                              rj,
             -                                                                           .    .                                                                                         .                                                                               q.                            .
                                 g
                                                             .
                                                                  -        1 '
                                                                             )                                                                     t                    .                                  't ;                        l
                                                                                                                                                                                                                                                        .
                                         ,                       (j ''
                                                                     )                                                                         7                                                              t -                                               -
                                                                                                                                                                                                                                                                    4                        .ê
                                                                                             '
                                                                                                          .                                                                                                           .                                             '
                                                                 1                                    ?                                            .. .è.                                   ?-                                                                          &ï .,                    !,s
                                     !               j/g -                           .y               ,T .             1 9 .                   .
                                                                                                                                                       '        , 4,'
                                                                                                                                                                                                         '/1 i'               (;       , yj                     h           /       I        k%
             1 -
             .
                                         l                       ()                      '-ù          '. /-, ê. J.
                                                                                                      I          ) ..                                                                                                                                                                   ;             $        k//
                                                                                                                                                                                                a
                                                                                                                                                                                                .,                                    ;z /), y'                         l

                                                             .


             '
                                                                           . .
                                                                                   /?j!. $ Lgê       . . t ,(                                                                                                                                                               ,-,              ..,'-
    .
    5.
     1 , 9,J- 2
         '
         i
                             ,
                             .
                                                                                 .-t h ''1- r -4'sô.   (1 .? n: J                                                                                                                                                                             ?
     .
                             (t                      f,               f-                               û                   r -                                  2.7 20 j                                  . ts                    5                                 r           ç /
                                                                                                                                                                                                                                                                                  1
                         ,
                                l t$1 jq.         .'     .                           .
                                                                                                                                                           .
                                                                                                                                                           S q -. ,
                                                                                                                                                           ,                                                              .'           .
                                                                                                                                                                                                                                                      I
                                                                                                                                                                                                                                                      'r .    r
                             -
                             $t : ' - !             I ;' 1                           .
                                                                                                              .
                                                                                                                                   .
                                                                                                                                                           .
                                                                                                                                                            ,                               .
                                                                                                                                                                                                                                       5            j j; g: g
                                 /        (, --'-    l-                                                                                                J                                .       .                                           .
                         .
                                p                                                                                                                                           14I, N          .
                                                                                                                                                                                                                                                      1j t- z #
                             r'
                              -                  x                               '
                                                                                 .'                       ot - j
                                                                                                               ) -.r                                                    û'                                                                      -                           -                - -
                                                     .
                                                                             9,99                                      8 z. ,                                                                             ,                                                                                           1
                 l!
                  ûs'
                    srvr?fp1h4
                             -1
                              .
                              ,,1
                                .
                                /
                                19,1-''p                                                                                   1s                                   *
                                                                                                                                                                1                                             .#                                        1 C                                       '
                 .
                                                     A                 .                          n               ?yy z
                                                                                                                                                                                                                              l
                                         j j.g #         .                       .
                                                                                         .
                                                                                                                   ep.                 ..                       1 /j                                                                                .
                                                                                                                                                                                                                                                                                        j,
                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                  ,


                                     -%              $
                                                     v
                                                                             '           *                    9l                                                                            *                 z'                  /         t
                                                                                                                                                                                                                                            l(
                                                                                                                                                                                                                                             )                                                            t'

                                 (j
                                  .
                                  )
                                  j/r
                                  -                              kf .(.                           .       .        ,                                                                                 *
                                                                                                                                                                                                     --
                                                                                                                                                                                                      '
                                                                                                                                                                                                      -'          I. .                                                          .            .             '
                                                                       )                 2l                        ?                                            /           t
                                                                                                                                                                            '
                                                                                                                                                                            tr                                 'ï 2                                                 l 9/1
                                     .       .                              .                .                                         .       l
    -
         :                           '                             2                     : t3.                    sû                       ' f.
                                                                                                                                              a                             t)                            (
                                                                                                                                                                                                          )                     pI                          s
                                                                                                                                                                                                                                                            ,           5           '
                         . .                 .                         .
                                                                                 :                        r zo         .
                                                                                                                                           .
                                                                                                                                                                        '
                                                                                                                                                                                        w
                                                                                                                                                                                        $
                                                                                                                                                                                                      .   .   w
                                                                                                                                                                                                                          '                e,t
                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                        15.

                                                                                                                       .
                                                                                                                                           '
                                                                                                                                                                ,       .       .                     .       k'qk '.                                           .
                                                                 ? Z 23                                           2 l                          p ? l                                                          U            leêe
                                                                                                                                                                                                                                                            .

                             jj     tj,  ..  .j. yy ..
                                                     k        .j. j-y 0j    y(
                                                                             y jy'
                                                                                 j. .                                                                                                                                                           .           .


                             2 ;/9 . z,r   . .      #,Ijjj y j ; ,     oj.. 4 ..,
                             2
                             3.                  22                         - ''                              .                g' #r
                                                                                                                                   5lî,j jîrgsg                                     t
                                                                                                                                                                                    .                -    -       .             ;,          j.                                  / .j' ;
                                                                                                                                                                                                                                                                                      .
                                                     7                                       ;                     *                                        .
                                                                                                                                                                                    ;
                                    Case 7:19-cv-00609-NKM-JCH Document 31 Filed 04/09/20 Page 5 of 26 Pageid#: 146
                                                         jj
                                                          '
                                                          h
                                                          ;




-'
 /
 ,
 .5
  y29
    s
    a k
      :ï
    i-- n
        c
        i
        .?,
          il
           C,
            ,
            a2
            s .
              J
             z-
              îû,
               --l
                 ,ê
                  2uJ
                  l
                  s aù
                     p
                     ,
                     (jv1
                        qxz.
                        .  t-
                            :
                            .1
                             zk
                            s-
                            -  cJ
                              f-,
                                l-
                                 ftiyl
                                  lm,'
                                     rlt
                                       -vù
                                      nk '
                                         i
                                         ll
                                          kl
                                           '
                                           ?
                                           .  vza-
                                           lkul  r
                                                 a
                                                 -
                                                 zi
                                                  L.t
                                                  .
                                                  i ,
                                                    .
                                                    ,3
                                                     a-
                                                      c
                                                      ,l
                                                       .
                                                       j
                                                       l
                                                       .y
                                                        j8'.w1f,,w
                                                               xz '
                                                                  1
                                                                  l)
                                                                 l-
                                                                  . 3
                                                                   â.
                                                                    1(J
                                                                      1.
                                                                       '
                                                                       1
                                                                       y-
      c. ,'
                       Q .  I.-
                              :V-.
                                -
                                 zê'
                                   c,î
                                     -v.
                                       cl-czxtrzli:kt
                                                    yzt*
                                                       J1-s,x.
                                                       .     l.
                                                              -,/
                                                                a1-1-
                                                                    ..5-.
                                                                        J-t)mJmisu ..  ?-.15g-kys-* -- -
-                                   .

                  -'
                   ilïflr
                        zlsazlk-jl
                                 -
                                 . '-il%?xal-iimjzlskmll'-
                                 û'é                 -
                                                           zto llp./k-l'ktJaklèlkal-lz...
                                                                            -             .'. .  .-- -y,
                                                                                                       -- --.
                                                                                                            -
-



-
     a
        -
                                ,,z
                                    t.V yJo,s-G1o,c..z,J.t,
                                                          J-ïzj
                                                              -iskaitk-
                                                                      .al
                                                                        zczêll
                                                                             vôapzkkknr èm                 Q.- - .-                                   '            ' -                '             - ' '                                  ''       '-
                                                                                                                                                                                                                                                         -
     jpy-.rz
           -j
            -a
             ---
              j
              y-L jjj 4,jçkp.
                       .,       cg.j
                                   yxj-jgjg-g.,v/.
                                                 y ktsjl-wsjqrp.vvjj.
                                                                    ggs...--
                                                                          .I.
                                                                            J. jyj.. jk
                                                                                      '
                                                                                      -s
                                                                                       --                                                                                                           ,

-îzxf
-   .
    ky-Frl
         y.yx,.l'
                lwcspspsv,n.zê
                             dsi-tz-l
                                    ay.
                                      ji kcy.ul.tsùi./.l,-t,?,zo.(s  .,/,J'ny ys
                                                                   l.l                   ..                                                                                                                  .      .



-- -                    ' -                          - --    0   .-               .                                         .-   ..         .-   :-                                                                                             -
                                    ,


      tj-
        -
        t k -
            V.
             à -
               /z-
                 k  ;
                    j
                    2k(yFr
                         û?
                          :r
                           t
                           .y '
                              Tjj-
                                 y
                                 k'
                                  t-
                                   /)r                                                                         .




'ls*- 2-,.v,q .-f. finl.F.lû( y,y.yj  ..
                                       j
                                       )tu
                                         lo.
                                         ' ï
                                           ,
                                           .y
                                            ji
                                             l
                                             à-.
                                               t
                                               ito
                                                 t
                                                 l
                                                 y
                                                 -s
                                                  y
                                                  j
                                                  y
                                                  jvy
                                                    ayy
                                                      .lp,
                                                       u  u.z
                                                            ,
                                                            '
                                                            1
                                                            .
                                                            -m.
                                                              o.,
                                                                /
                                                                j.1.-
                                                                    zvlky  j
                                                                           -
                                                                           .
                                                                           y.
                                                                            r
                                                                            y
                                                                            ,tr
                                                                              -lj-w
                                                                                  yy,    ...
        .
    - - .- .-


             .                             f j
                                             ,1-           j  iif   rJ        e?  q                                                                       .



-= t
u     lj
       -md;-.klJarO.,/
     c..< .1z.,t1j
                      cck,
                         r
                         x..,,r,.r
                     JJ-a,5:/
                                 ,
                                 ,4
                                 /
                                  '
                                  .
                                 1s
                                   ,es>2,:yê< . ê  dytl/j
                                                        ---lôskt
                                                               k<lla1z,1,,n
                                  1lxs#,L'-.4,.1 sztyj sx>1t 1--1
                                                         -
                                                                          .
                                                                          ô w?x
                                                                          y---
                                                                                 ,.
                                                                                  f
                                                                              ,f1z1
                                                                                   .
                                                                                   r
                                                                                   ,?!.,
                                                                                  3,.
                                                                                        r.-
                                                                                       ,t-                                                                                        -



-    1,,-.1- ,41J-
                 JkOLI...
                        11u
                          'y.
                            -.-             n.tkk-1,.z1sXq' J vjyx x; ckclwl' ,,j-1 ùf.         v-,ra/, .
                                                                                                       -
                                                                                                           '

                                                                                                                                                                   -                                                                       .




                  1#
                   a-
                    lm
                     j-jz'1.
                           fst
                             l
                             ,
                             t/,
                               rs,
                                 vl ô
                                    rxyl
                                       s
                                       v,
                                        -l
                                         /-t
                                           u.
                                            t
                                            z.
                                             :,ë mskf-t -$
                                                         u.
                                                          dk
                                                           ky
                                                            r;
                                                             kuc
                                                              -1,-
                                                                 iu1wy
                                                                     ,'
                                                                      w Jl
                                                                         -
                                                                         sf
                                                                          .-
                                                                           +lip
                                                                              l:
                                                                               p,?-.
                                                                                   .
                                                                                   wrJg
                                                                                      '1g?-/ï
                                                                                            ùsd-
                                                                                               ww
                                                                                                r-
                                                                                                 w-s
                                                                                                   .1i
                                                                                                     st
                                                                                                      U-
                                                                                                       tku
          c
..... ë''n.1,-1
              v-)'   usw  /, ,    i:w        s          i -x k   l
                                                                 t
                                                                 .
                                                                 1    r-'-
                                                                         .f f
                                                                            ,
                                                                            .      r
                                                                                   1       œr
                                                                                            kl     , -
      kkzg.r.
            -
            .
            llJ-1I
                 ,/.
                   tl-
                     .
                     l
                     t&.lr
                         xr-t
                            bxslg.-
                                  làz-rd-
                                       '' u-'
                                            1-jr.0.
                                                  2.-1kjt1.  z
                                                             -.
                                                              'f,J1'
                                                              k       j1l,.
                                                                          --
                                                                          ' - -----                  - -
-    .
     --14.
         f,1
           -j7
             ,-,
               -r-z
                  -:s,
                     -ûJ.
                        3s.   j-
                               . .sc-rv es ,é
                                            ..-..,j
                                               .. .
                                                  j.
                                                   j
                                                   .y-
                                                     s-t.zg
                                                          -,
                                                           j- ----'
                                                                  -y-'
                                                                     g.
                                                                      -y,, ;.     .

                                                                                                       .
                                                                                                                                                                                                                                  .. ;fj.jj
                                                                                                                                                                                                                                          s-h            -



-   4 'ck-.
          1.-k aks-     tl-
                          e-1$..1J,2,
                                    ,
                                    ri2s-0 'kplrtsivacpay.   l
                                                             .
                                                             ,. tcnrsjzrlk                                                                                                                  .

                                                                                                                                                                                                                                   11 -ks----
    1                                     G $t-Vt e                                                                                   --                  --- - =
                                                                      '
                                                                                                                   .-       .-    -   =.'                      '   -
                                                                                                                                                                              '                         ..              = -            '            -    -



                  ,&'
                    if
                     -qy
A-
 /
 -fl4 tcr..j$r
             --
              jy
              i,
               a
               eo
               .xa-
                  l
                  za
                 vsoz
                  .-



                 --
                    ek
                     '
                     f
                     il
                     x',k
                      p   ,tt+.,
                        êz-    J,
                                #
                                4r
                               J-'
                                 ,4k?
                                 $,
                            - .- .-
                                    ,
                                    ,r
                                     lt
                                      ss-
                                        t-
                                      s.,lc
                                          s<
                                          .

                                           j,-,
                                           -



                                           .
                                        - --
                                              J
                                              :,srdz
                                              t
                                              >i   c
                                                   v-v-
                                                   - -
                                                      k
                                                      a
                                                      k
                                                      -J-L'
                                                          S
                                                          -
                                                          .
                                                          -
                                                          I-/
                                                            -
                                                            I
                                                            J.'.
                                                               mf -       -   -       - -   .- - .i-                    -        . ........ -         - -- -             ..               ' -.-.-   - -. .- -    =.-,- .- - .- - ---2--.. .-- -
      .


                      kkkty
                          urn
-



 .k   le
       r
       kjs,êsulu.o-
                  .
                  u,
                   j,.
                     1
                     9J,wr i
                           -
                           $
                           ./-
                             ,
                             rr
                              v
                              g-
                               .syjt
                                   .l
                                    ,l
                                     usli
                                        j
                                        k
                                        lj
                                         -
                                         Li
                                          ,
                                          s
                                          .
                                          tl
                                           -y
                                            l
                                            e
                                            :
                                            ny
                                             ny
                                              l
                                              èttjkxj-s
                                               -      r
                                                      v-
                                                       s
                                                       ê
                                                       xn-
                                                         u
                                                         z
                                                         lvàj
                                                            ù
                                                            x
                                                            -
                                                            tu
                                                            y'
                                                             c
                                                             z
                                                             tê
                                                              s
                                                              r
                                                              l
                                                              pf
                                                               -i
                                                                g
                                                                ,
                                                                -l
                                                                jxj
                                                                  k
                                                                  llt
                                                                    '
                                                                   /.
                                                                   y
                                                                    jy
                                                                     .
                                                                     -
                                                                     '
                                                                     -
                                                                     .sy.
                                                                        j
                                                                        )
                                                                        .#
-
 .u l-x.
       l
       :
       -
Xouol.nî
       .
       -e/-
          lw
           n
           n.
            -
            1
            k1e
              l
              k-
               r
               lc
                ws
                l
                ïav.
                   fi.
                     '
                     n
                     r
                     -y
                      jj
                       yx
                        j,s
                          .ê
                           -
                           j-j
                             zyjs
                                . j.
                                   4j:z
                                      ,
                                      -
                                      y t
                                        l
                                        û
                                        ,.
                                         t.
                                          x
                                          1x
                                           -o
                                            .
                                            .
                                            j
                                            ,
                                            lx
                                             $/
                                              -
                                              .
                                              j
                                              g
                                              y
                                              l ) û-
                                                   i
                                                   .r
                                                    y lj
                                                       joj  k-
                                                             l
                                                             k
                                                             y-
                                                              l
                                                              ê
                                                              gj
                                                               /
                                                               oj
                                                                -y
                                                                 y
                                                                 js -.
                                                                     ,j
                                                                      .
                                                                      X v
                                                                        -
                                                                        ,L
                                                                         f.
                                                                          - -
                                                                            --
                                                                             -        s
                                                                                                                                                                                                                              -




       é-stç-klLôt1= om!4$i,
             --            i
                           cj1tf-Lz1,J-J)n,
                                          xpc         -.-              ---.- -
-       .-       - -
                       J-&è-
                           2kû
                             .k: #1,Tfykt
                                        'k'
                                          J-û
                                            u
                                            è
                                              ,
                                              L lpl
                                                  t
                                                  'r1êucsû.qk-$:
                                                               r
                                                               --
                                                                % ûz-.
                                                                     #--
                                                                       y2-z.
                                                                           j.
                                                                            %t-'s.z-,4.
                                                                                      -
                                                                                      tI,.
                                                                                         -.
                                                                                          -,
                                                                                           -- .
                                                                                              --------
                                          Case 7:19-cv-00609-NKM-JCH Document 31 Filed 04/09/20 Page 6 of 26 Pageid#: 147
                                                                       *




                                     1                                         .

                     7(
                      ,(
                       1s br                                                   .. s tb sj                                                                                        . :, ,9                                               ,                  .--
                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                            -- z ,..
                                                                          .

                                                                                                                                                                                                                                                                                                  -
     û9:6:                                        .                                .
                                                                                                    J                                   jê                           23                                           2 '                           ..xô                                              o                         -
                         .
                                     --

                                          '
                                                          :
                                                          k
                                                          y
                                                          j
                                                          ; -         .
                                                                                       '            ,
                                                                                                    .
                                                                                                    j:
                                                                                                    : -
                                                                                                      ,
                                                                                                      j
                                                                                                      !
                                                                                                      (
                                                                                                      g
                                                                                                      j
                                                                                                      ;
                                                                                                      .
                                                                                                      kj
                                                                                                       -
                                                                                                       ;-j
                                                                                                         ,
                                                                                                         .
                                                                                                         ;                .                                     .
                                                                                                                                                                             j
                                                                                                                                                                             ,
                                                                                                                                                                             r
                                                                                                                                                                             :
                                                                                                                                                                             ;
                                                                                                                                                                             j
                                                                                                                                                                             (
                                                                                                                                                                             -                               ,
                                                                                                                                                                                                             j
                                                                                                                                                                                                             y
                                                                                                                                                                                                             ,
                                                                                                                                                                                                             r
                                                                                                                                                                                                             .
                                                                                                                                                                                                             -.   .
                                                                                                                                                                                                                                   j
                                                                                                                                                                                                                                   r
                                                                                                                                                                                                                                   ;
                                                                                                                                                                                                                                   j
                                                                                                                                                                                                                                  . ,
                                                                                                                                                                                                                                                              -,
                                                                                                                                                                                                                                                               r
                                                                                                                                                                                                                                                               j
                                                                                                                                                                                                                                                               ; -
                                                                                                                                                                                                                                                               : .
                                                                                                                                                                                                                                                                 j
                                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                            - -
                                                                                                                                                                                                                                                                                                                              ,.
             .                                    1/1/1                                                  d.                         /                   6 $ P.                                       9            lî l l0                             $C :                        S (t                ?                         --
         A .                                      ï.          .
                                                                      j. - t. .jg    .g-( jj,g;(
                                                                                               jj /.- . ( o., -.- ;,
             -
                 :c                                                      ç- b t . ûi
                                                                                   1 à 1    '9 ' 1- -c. z;,
                                                                                                          '
                                                                                                          1
                                                                                                          -' (
                                                                                                             , 4'2. -
                 .                            .                                .               (n                                                       .                                .'                               . ,                                 . J)                                        -.                    .-           o
                                                                                   9 k) BS                                                  t
                                                                                                                                            ?           'û 1.                                                     , .,                                    $
                                                                                                                                                                                                                                                          .               t7                              7.
                                                                                                                                                                                                                                                                                                           0                             ,
         ' (
           )û                                                     .
                                                                                                     .

                                                                                                                 .
                                                                                                                      g,         J- -,                           .           .
                                                                                                                                                                                         f, 1y) - '                                         .
                                                                                                                                                                                                                                                      $(
                                                                                                                                                                                                                                                       j,
                                                                                                                                                                                                                                                        % ' ((
                                                                                                                                                                                                                                                             ..       *
                                                                                                                                                                                                                                                                                                      r'                        *   *    1
                                                                                                                                                                                                                                                                                                                                                 -
                                                                                                                                                            -
                                                                                                                                                                                                 ô               &'                                                   l                                                             k    .
                                                                      -'                                                                                                                 '

                                     & 2                      .
                                                                      .        (
                                                                               j
                                                                               r               t
                                                                                               g
                                                                                               ;
                                                                                               i                                                    -               k
                                                                                                                                                                    j
                                                                                                                                                                    :
                                                                                                                                                                    --
                                                                                                                                                                                 -
                                                                                                                                                                                                         jr
                                                                                                                                                                                                          -j-j
                                                                                                                                                                                                             r
                                                                                                                                                                                                             g
                                                                                                                                                                                                             l j
                                                                                                                                                                                                               ry t
                                                                                                                                                                                                                  r
                                                                                                                                                                                                                  l                                           -.j
                                                                                                                                                                                                                                                                g
                                                                                                                                                                                                                                                                -                                     j
                                                                                                                                                                                                                                                                                                      g t;
                                                                                                                                                                                                                                                                                                         t-
             I û                     .        l
                                                      -
                                                          .                        .
                                                                                                                     e
                                                                                                                             .
                                                                                                                                        p Pz
                                                                                                                                                                                         q
                                                                                                                                                                                                 6
                                                                                                                                                                                                                                            .                                 jj
'
'                                                                      q.                      . %           w        <                                                                                  %                        % .       ,
                                                                                                                                                                                                                                                                              1                   q
                                                                                                                                                                                                                                                                                                  .*               *'
                                                                                                                                                                                                                                                                              .

                                                      *                    I
                                                                                                    2 /1                                                                                                                                Z                                                     f     tl
                                                                                                                                    g ,.                                                                     <                                       vo                               y y y,
                                                                                                                                                                                                                                                                                           ( a,
                                                                                                                                                N                                        .               .                                                                            s       p
             .       .                                                                                                                                                                                                                                                                                    .
                                                                      jN                   gj                        y                                                                                                                                                                                    y
         '                                                                                                   j
             It                                                                 -                                     .                                                                          q-          :          l                       4             ô                                                    . b                   '
                                 '
                                      . .
                                              '
                                              :
                                              k
                                              1
                                                              .
                                                                               t
                                                                               q
                                                                               ï
                                                                               .
                                                                               '
                                                                               ,                                                    I
                                                                                                                                    r
                                                                                                                                    '
                                                                                                                                                                                         .
                                                                                                                                                                                                                      t
                                                                                                                                                                                                                      !k                        jj                                ,                           j4                        ... '
         .
                                      ?
                                      ,
                                                                  ;;               1.                        .                      -t
                                                                                                                                     k
                                                                                                                                     l                               . f1
                                                                                                                                                                    rl                       .d'/                                      .ô                                 . . (1                      c                             j .ô. //j

                                                                                           *


                         .
                                     ûû                                        ,                    .
                                                                                                                          ;s s          .                                            .       .                                .
                                                                                                                                                                                                                                                                  ,
                                                                                                                                                                                                                                                                                  q
                                                                                                                                                                                                                                                                                   (, j   .
                                                                                                                                                                                                                                                                                                                                        X.
                                                                                                .        ,               .
                                                                                                                                                        ,
                                                                                                                                                            j,j..                                        jyj                                    ..(                               ,. j o
         '                                    .               '                                                                             .                                                                à,
                                                                                                                                                                                                              l                                                       //                                                    M .*
                                          ,           c,                                        . '                                                     1                                                            ;                                t.                                                       ,
                     '                                                                                                                                      ''


                  .
                                                  q                       -1
                                                                           - . I,r                           ''. - f
                                                                                                                   '
                                                                                                                   ?, ;,                                             ùl.
                                                                                                                                                                       1, .''l   1
                                                                                                                                                                                 .1 -
                                                                                                                                                                                    $'                                                                                                 ' '                                   '- -
    ''                       .
                                                                      ,
                                                                           v           j
                                                                                       .. y
                                                                                       .
                                                                                                         .                          .
                                                                                                                                                                      - ,o o y j       .                                  .
                                                                                                                                                                                                                                                                                      ;.;                                   . .
                  $                                                                        929,
                                                                                              2.
                                                                                               50                    6'                                                                                          t                  1/1                                                                            'd,
                                                                                                                                                                                                                                                                                                                     J                       :
             .
                     b     r41,      -.r 4 bt JIz-1
                                                  I1 . ' . .5     .
                                                                   .. ?
                                                                      e'j -                         .



                     & & 2 : 4(1 t
                                 ).-c t)'
                                        c'I- ô1 ' - r ' 't I.- -o f
                                                                  s-                                                                                                . #                                                            :                              .                                                     .               #
         z140                              l?z                            .
                                                                                                                                                    #                    .
                                                                                                                                                                                                                                        t                                                             t                             .


          f                               S                                            e                              (
                                                                                                                                .

                                                                                                                                                                                                         $
                                                                                                                                                                                                             . *,.= .                           . h                       c               '
                                                                                                                                                                                                                                                                                                                            g                g

                                                                                           :                          .                     .                                    .                                    .
                         k                                    &                    .
                                                                                                '                                                                                                    .                                  5'                                                                     .
                                                                                                                                                                                                                                                                                                                    ,.  j.
                                                                                                                                                                                                                                                                                                                         ()

                         g .                                                           .             .'.
                                          y.     ,       . . . .j,) . .                                                   ,,,


                         6$j t       -. g r- v, . .g. ) a         -- .w
                                                                      j     /
                                                                            y .
                                                                              L.
                      9  -
                              l), '' r; û s.          a J' 8      .'    t
                       k1
                        ark 2zû S)?.
                        -               2.b E ''   . J        -           -                .


                                                    i
                                         Case 7:19-cv-00609-NKM-JCH Document 31 Filed 04/09/20 Page 7 of 26 Pageid#: 148




                         ' '
                                              bl
                                              '

                                               tF-(
                                                  ? ''                                                  k rf' -
                                                                                                              êhû' f, ..                                                                      ' ,t' -
                                                                                                                                                                                                    1
                                                                                                                                                                                                    -6n                               -f
                                                                                                                                                                                                                                       ls$-'F
                                                                           '
                                                                                        cz                   s                     ;? x-.t                               $- ; n9                           .
                                                                                                                                                                                                           - t-r s'. s
                                     -

                                    ;,f, rïar-
                                             .grlsp' t't,ùr
                                                 '             '
                                                               . tc-6 '  n '- .        j                                                                                                                                               hI
        -
                s
                              ; ---jy. .gt   ?
                                             j.
                                              yj        ; ,j. f      ;j t
                                                                        .J j j . g j                                                                                                                                                     ;
                .
                              , ') .1.- .
                                        j       4j, ' ' gL            .    - ç-. - , j ((                                                                                                                                             -.
                         'ô                       8                     r S ;                                            /1       :                                          14       P                    0            $ ' 1         (t
                                          e                                .   *                                               .                                                           *
            -                         (
                                      )'     '                     û 9. I                                            ' I.     'f %ê.                              fl z' -                                       5               f               I
        '
            t
                                 ,
                                                                                                        -                   (1                                                                                 .
                                     6   I.r (                         6 r                                             1.$                                  1é- 6 $ r                                                           &                   I
                                     w


        :                 '
                                 .
                                                  j. t*. U                                      . j *        *
                                                                                                                 *j    @ qqg .jj..) jjj
                                                                                                                               œ
                                                                                                                                           y4g  @ qg )@
                         -
                                     y            y       j ,@                     g        y                   (jy: * y
                                                                                                                       y        .  .
                                                                                                                                     ' .g4 q j'y j
                                                                                                                                                 , jjg*                                    '

                  l- - 4 r'
                          ?
                          ,
                          zIF        .
                                                  '
                                                                                                        , :1
                                                                                                           -6-' '1 ).       ', 6/. - r'? $ - J - r'6 f
                                                                                                                                                     /-1- '1
                                                                                                                                                           '                              .


               ( : .$.t S   .at'   t     ir '. , 1. 9 1-
                                                       ,   d?
                                                            . . r,-                                                                                    ,                          ,
                                                                                                                                                                                      .
                                                                                                                                                                                                                                         l'g,
                                                                                                                                                                                                                                            -
                                                                                                                                                                                                                                            i
                                                                                                                                                                                                                                            .
            t
            ,lz i , S?z
                      -
                      l- r,(1 - l. ' (1 r
                                        .
                                        t.$ ' ,9,t   ,( k?1.    -                                                                          .
                                                                                                                                                                                                                                      ?-   '.
                                                  ' @                                           .
                                                                                                    '
                                                                                                                                   gtl         ,
                                                                                                                                                                tl
                                                                                                                                                                     -
                                                                                                                                                                     ,
                                                                                                                                                                                               I
                                                                                                                                                                                                       -
                                                                                                                                                                                                               ! -j-,9       h?z (              ,
            -
                                                   rd /                            j5                                j ..
                                                                                                                        ç r                                 cc @o

            -
                         7               '
                                                     $- 'ù?.'9 21 , '
                                              ?-'q 1 .              :                                                                              t   .s                                                  ' . 1' J spa,
            .
                         g(-                      y,     t- .                                                                                      .t- ls.                                                 ; )( -
                                                                                                                                                                                                                . ;-,-
                                                                                                                                                                                                                     f
                         *               / î              (2           ?            .                                                  :                             * .                           .            .        q         $1
                                                                           -
                                                                                   û,                                 I                l                   (1         S 9                 .                                  '4 . . % t k.l
                         1
                         /                            bj'yj/ j; jl                                                     ,p                                  .                  y . // j, jj - !1y. . rtr /
            x            .       .                                                 /
                                                                                   .                         .                          .                                                          .       I                          ' .
                                                      1/û-             '           G                    ù.                                         z                                      l'       l       r        .        -' tlù             (
'




                    -
                         25 6                                      -û1                                       ?- I't)'- l
                                                                                                                       ''(1 - --                                                      -1qnt.'                           , ;n'pt -1- 3
                             -
                                         1.
                                          $ -         (2
                                                      '
                                                       ,
                                                       h-9.                *
                                                                                       '                           ; rJ c
                                                                                                                        ;'.                                 ,'lh $-- 1.T;.
                                                                                                                                                                         t
                                                                                                                                                                         yt
                                                                                                                                                                         . !'
                                                                                                                                                                                                                         d,' ..9,
                                                                                                                                                                                                                                .. î' n,'
                '(1 k                                     ()               '                        (h -                   ' .lr ''l                                                      ?z
                                                                                                                                                                                          t                G '                    .         I
            -
                    .
                     .           ?-
                                                                   -
                                                                           '
                                                                           .,.              -          g, $                j 'q ' r,                                     J.
                                                                                                                                                                         (
                                                                                                                                                                         j-
                                                                                                                                                                          j ,j l-
                                                                                                                                                                                j,
                                                                                                                                                                                 y
                                                                                                                                                                                 t
                                                                                                                                                                                 .
                                                                                                                                                                                 l/. .
                                                                                                                                                                                     s û-- l #j'
            sltlr t Ir1K                              .
                                                               '   J5 fli- --r
                                                                           .
                                                                               ri - -w
                                                                                     tôn (ktl.
                                                                                        !
                                                                                             t.?
                                                                                               -.,
                                                                                                 .
                                                                                                 -;'-- 't rr')1- '
                                                                                                                 .                                                                                                  .         '
                                                                                                                                                                                                                                                1
                                 y
               k.
                c'$, - 9,
                    -
                                                                       s - (,          $ûflt:r. s . -          ,
                                                                                                               $' 1
            #3 9    l-   '                                                                          -            t.
                                                                                                                  t 1
                                                                                                                    -              ,   t't                  A                -- '         - f-
                                                                                                                                                                                             j?
                                                                                                                                                                                              -                 :
                                                                                                                                                                                                                ,)r'- j-- û ;- -
             1- !9v
                  t . ù,''-                                                                                  'û.
                                                                                                               ?
                                                                                                               l
    '                                                                                                                                                                .
                                                                               . .                           . .           .                                                                   .

                             C!h                                       E'                   .                    .                                 r   k
                                                                                                                                                                         ,;- .                             s. #
                                        Case 7:19-cv-00609-NKM-JCH Document 31 Filed 04/09/20 Page 8 of 26 Pageid#: 149
                                                                        @




                '
                        fjS
                          't.
                            ls.
                              f.
                               fqt-à&l $&.                                                                                                      .,
                                                                                                                                                 . S,
                                                                                                                                                    sf,                                               -l-- -
                                                                                                                                                                                                           1- .                                  ,' -.-
    j                                                                        ô - '                                             'y               J'           -          -            ;; -rg $' sf                                            : . -;- -j'
            1 r c1r
                                                                                                                                                                       t.


                        2                       t
                                                '                                       fr .                               af ' ,                                      '                      f
                                                                                                                                                                                              zp .             e.                                          pô                       6
    .       .
                            .
                                                                    .
                                                                                .t ,2,d,,,jj .
                                                                                )
                                                                                .
                                                                                                                                                                            .I
                                                                                                                                                                             . . , ,./?z.
                                                                                                                                                                                        $ a j'
                                                                                                                                                                                             ;v                                                                             j , '
        '


            '
                                ,       ù't' ' -
                                        ?- ar   $ '/
                                                   2 f oçzBI   -à . .      ô.s                       ''                î$t          d 't- a. .
    ) q' -() 'g .c1t.S
                '
                     . rf:l 4t 1(t.0, t/'
                                '
                                    .           f-.k lr .lt- .-&.J-'1
                                                                    , r
                                                                      -- 'o
       f
       ?.s l?- 'b1
            -
                . - 'lzfl' 2, - 9.         s4 1) - '.
                                                    q9r-
                                                       s14 'r ;'     t '-q .p
     d     r (k $'        Cr'
                            -
                            l-t. ' b - t. -fi - 'ôi ' 6. .       '    (
                                                                      5I
'



                         u F1ùl,
                               '1.-
                                  c 'c - -.   qL-
                                                ' . .tc . (     1
                                                                .
                                                                ,
                                                                -
                                                                 1.(11''c' (
                                                                           9. (
                                                                              .
                                                                              k. .
    q'' !; . 1,,,1
    ,
    .            * f-rg 1),ts , ',..g.
                                     'st:1
                                         ., nfsç 1t,l1, . s 2$.1
                                                               ..', Z-FS 4.I . ,                                                                                                                                       .

        .               $                  /        .                                                                                               .            .,,
                                                                                                                                                                 ,                                     .               .                                        .                   .
        C                   '
                                            9.ôt l
                                                 2. 6                                                                                   .9                   . r(                                 (                1, , j :                                l                        .
    2      $ ,.$l ' ê.ê: r t l.
                              9 2ë(   hI l( f(       ,
                                                     i-l
                                                       -k-l
                                                          - ?-gIf.i. '' S ,1. o          S'                '   -

    ,
    q. $           -&     (1    43I û. t , (         4rJ-. t
                                                           l
                                                           '
                                                                -
                                                                   r-4 - -t <-S-1
                                                                                -- t. 1SJ. '-                                                                                                                                                          .


     J, . 1 '- i '' tl / , ' rl j-             lrts-        , 2-f.t  , r,
                                                                        clc as-
                                                                              l
                                                                              '
                                                                              s tl g4s
     llr$        (
                 ,(
                  ,.' .
                      r      s .. '
                             ,    T2.'          f.            jrty :, v wh ,.t            s
            . j)  *jg
                    . y .
                        j -j . - ' a
                            .
                                             p
                                             w . ,t  )j ,'- (       y
                                                                    ,' .        *(;j) *'.
                                                                                    .
                                                                                                                                                                                                                                                                        .
                        '
                                                        -
                                                        ,               ,   t1--t) ?-.d,-l- :1                                                              -r?             ,   f'                             .

                                                    '

                    .
                        Z       .
                                                            .               6- J                                   .
                                                                                                                                                    -                           2    .
                                                                                                                                                                                              .
                                                                                                                                                                                              q f,
                                                                                                                                                                                                 t '.                                '
                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                           . '                  '
                                                                                                                                                                                                                                                                                        .
                                        .
                                                                            p                            (9                    s 'é,
                                                                                                                                .
                                                                                                                                                                  $. 1-. g,                                                    '( ,      .
                                                                                                                                                                                                                                                 Ir            .
                                                                                                                                                                                                                                                                                s '
                /d-                                                            .- ; s                                                                   j                       ,
                                                                                                                                                                                                                            2,jc r'$- 4                             a .. ,
                                                        k                   lIr t $ c                                                                            mû ar.                                .   :               for.t S                     . , .' .
        .
                                                            .               .

                                                                                        h'
                                                                                                     ,,,                   .                                . ;.                         g,            , . .y., o 9, sg- v;.
                                                                                                                               .
        Ir ?-                                                   .
                                                                            d, s o                                                  l                                           b                     s/ $ .ô, q 5 s- 1,
                1,                                                                                         I -         ,                .
                                                                                                                                            .
                                                                                                                                                                                     .                 .       ,           jy. )             . //j,
                                                                                                                                                                                                                                                  j. / . . g/
                                                                                                 PeN               I S                              '                  f,                     .
                                                                                                                                                                                              ç        '.                           tb                              fl
            0-          *


                                                        .
                                                            '
                                                            j                t  .                ,   /
                                                                                                           -                                    (,,
                                                                                                                                                  SJ
                                                                                                                                                   .
                                                                                                                                                   -
                                                                                                                                                   .
                                                                                                                                                                                    sjj               *l g* j.$.o j
                                                                                                                                                                                                                  '
                                                                                                                                                                                                                  sj(
                                                                                                                                                                                                                    y *. (j
                                                                                                                                                                                                                          ,
                                                                                                                                                                                                                          u
                                                                                                                                                                                                                          r j
                                                                                                                                                                                                                            t
                                                                                                                                                                                                                              .*
                , t -                                                       5 2ô                     .
                                                                                                     ç                                      ô                    t                            k l              7 -               ç p             6' /'              t               25
                                                        .                                    .
                                                                                                                                    .           I.                                  '                   '                         .          /             .                .
                                                                                                                                                                                                                                                                                    .

        t                                               l êe z.
                                                              0p I                                                         û                    f
                                                                                                                                                l                  f,                nb               . t                       s                          '        p p
'



                                                                                                                                                                                                           .
                            z
                                            6
                                                                .
                                                                                         *
                                                                                                           o . '                                .
                                                                                                                                                        *
                                                                                                                                                                                t,e .             .                o,
                                                                                                                                                                                                                   @            %
                                                                                                                                                                                                                                     ô '                   , ;l
                                                                                                                                                                                                                                                              z,t
                                                                                                                                                                                                                                                                ks ,
    '                                                   44 :                                               f 6                   fl I ' 5                                                                      '.                   6              .
                                                                                                                                                                                                                                                   ç                        ' s (t
                                                                                                     .         .                        1     .                                               ,                *                     .                              .
        l                               î                               6:                               &         .
                                                                                                                               q rc .     . cg                                                                             l
                                                                                                                                                                                                                           )
                                                                                                                                                                                                                           ëf
                                                                                                                                                                                                                            l .
                                Case 7:19-cv-00609-NKM-JCH Document 31 Filed 04/09/20 Page 9 of 26 Pageid#: 150
                                                     *




            1:                          $. C.                                                             r                       9' tl                         f'                              '                         6                 $
                                                                                                                                                                                                                                            .
        U           .
                        '


                            .
                                                                           1 k
                                                                           l            ,                     *
                                                                                                                              t.                    'ZJ.v .                                î. F (
                                                                                                                                                                                            .
                                                                                                                                                                                                k -                                        - -
    x                                                                                       61 6.             t?z          r               y                         2,6                                ,
                                                                                                                                                                                                        j                     1,                l
        4                   S9                                     .                            t
                                                                                                    V
                                                                                                     (j.                      * jp '                                              W' (fl W1r- X *
    1t .
    .
                                      slê        ..f
                                                   1'û 1,. i 2-9 (
                                                                 :                                                                                    $. - c ,'         . dI
                                                                                                                                                                           'cpr
                                        r ô?.o             .
                                                              (j .                                                                                  .          Ij,
                                                                                                                                                                 n. ' j ;
                                    .9 I, ù- rl.      t          I                                                                                       ;-(1I I 1      ù,
                                                                                                                                                                         y
        .                       .                .                                                  .
                    .               ,            l                                                        j           '               d        .        .             to                   o s.       ,                  j4j.
                                                                                                                                                                                                                            û              .:
        .                       .
                                             j-                                 -                   .                 .
                                                                                                                              s.-- . s . (
                                                                                                                                         y                  .         '
                                                                                                                                                                                            s,
                                                                                                                                                                                             jj( (
                                                                                                                                                                                                 J'
                                                                                                                                                                                                  .
                                                                                                                                                                                                  j j                     .




        '
                            .
                                 j . l.             r' .
                                                       1    g      .                                                                                                                        'j t ô, ? t
    '
                                q     ,. d. 'ô 1       b 9r                                                                                                                                  9.    6 ô 2'
        '                       5 25(t rjtpr.
                                            l ûû ''J -
                                                       d ' (J '' J                                                                                                                          '     I r' '-
                                                                                            .
                                                                                                          l                                         .                                           '                         ,
            Ct                                           'f' z                              ;             l                   $                         I                  #
                                8            ?'                .                    $                                      ô                                                   .           p .                      ,                  /
                                                                                                                                                                                                                                       2/)          .-
                t.


                                                                   '                l               -.
                                -                        4
                                                         r ((          .
                                                                                                          sekji(y
                                                                                                              .       .               j
                                                                                                                                               .. (J .11ç. k.
                                                                                                                                                            .
                                                                                                                                                              l -. 8/ gC
                                                                                                                                                                       ..                                                     .                 '
                                                                                                                                                                                                                                                     .



                                t                                          plz'                                       rC          '                                            T           .1                                 '
                                                                            -

                                            I                                           -
                                                                                                1, - (                                                  $ t 1-Jl
                                                                                                                                                               is 1'                                        'c.' 4r ôô
        k?                      (k 4' s 8,                                                          :                          scl                      '((s ?' tl                                   'te
                                                                                            '
                                 c, e                              f
                                                                   ,   '

                                                                                                         t' CJ'                                             o<                             .
                                                                                                                                                                                           5l l, '
                                                                                                                                                                                                 s :'.
        1

                        ..'-                     -                                                                            1            -                                           -
.           z,
            .

                .
                                    ,
                                                     . .
                                                                   ,
                                                                                                                                      -.       j)
                                                                                                                                                y           #             .        .                j;  jj
                                                                                                                                                                                                         -
                                                                                                                                                                                                     p ...              . . -.
                                             y
                                                                           y        t.          .
                                                                                                                  ;               .
                                                                                                                                                    . ..,. ,q
                                                                                                                                                            .. j
                                                                                                                                                               .
                                                                                                                                                               ,
                                                                                                                                                               -.r                                              ': *
                                                                                                                                                                                                                    .y             .g; q
                                                                                                                                                                                                                                       .
                                                                   (       I                    7                         2                    !,                                 '' '          ç                       ' t tl1,
                                    --1 sIr s,                                                  l          ,-                          -                    /,.1 1-'                                 q,l $ .
                                                                                                                                                                                                           - -.                                     p.n
                                             pl                             l                                             Pz

            3 .                         ''                 '
                                                               '   -
                                                                                                    ,
                                                                                                    ç'                 o g,8,'                                                z        '.                           g              ,   g,.
                                                                                                                                                                                                                                         1.pay,
                                             '                             6 .                  -
                                                                                                )                     -                    c ,.             J.
                                                                                                                                                             f,.               .' 1..rzqbmsn'
                                                                                                                                                                                            fprr
                                                                                                                                                                                               lrp
                                                                                                                                                                                                 y
                                                                                                                                                                                                 .
                                                                                                                                                                                                 l4r
                                                                                                                                                                                                   ll
                                                                                                                                                                                                    i,
                                                                                                                                                                                                     -
                                                                                                                                                                                                     1-
                                                                                                                                                                                                      f
                                                                                                                                                                                                      '
                                                                                                                                                                                                      dn, .
                                                                                '                                                                                                                      .v
                                        .                                                                                                                                                                       -
                                                           .                                                      .                                                                                         .
                          Case 7:19-cv-00609-NKM-JCH Document 31 Filed 04/09/20 Page 10 of 26 Pageid#: 151
                                              *




             ' 1.p                      '
                                                    t
                                                    jj
                                                     l .2,fll .                                           . $
                                                                                                            6.
                                                                                                             z ô.-
                                                                                                                 j
                                                                                                                 r
                                                                                                                 . j
                                                                                                                   ,
                                                                                                                   -(y
                                                                                                                     ,j;
                                                                                                                       y.j                                                           j
                                                                                                                                                                                     .. t
                                                                                                                                                                                        ë
                                                                                                                                                                                        r .,
                                                                                                                                                                                           ;
                                                                                                                                                                                           !
                                                                                                                                                                                           g
             .                                ;         x                .            (


        j o 9 tt 4,- ;,                                                                                   d t,j                     !-$ '                       c.                       '
                                     1.4
                                       2                 f
                                                         e                                      ï              ''''e
                                                                                                                           àt
                                                                                                                            /,
                                                                                                                             'f                  't                               . $'-' '1l1.$   .

1 2,t                                .                   q                                    ùû                                                                                . ' (   /. ?
tl11-
    .I
    -
     . : .y. q                                                       f.
                                                                     ..'- -
                                                                                                              .g,j                          . .                 -           ïïj               j l/.
                 .                                                                                                     .       .        .                                   .                         -               l           .
        ?                                           'S'e,                                 Iî                   ,                            - ù(       . 't /
                                                                                                                                                            >' é .'I !
                                                                                                                                                                     '
                                                                                                                                                                     ;b                                   )l -
                                                                                                                                                                                                             l- -                     .
             -   l
                                  ç7q                   r'.)'fe                   ' p-()û                          9 ' '.6 m                                t
                                                                                                                                                            ?-
                                                                                                                                                             .--            s        r: ''J' I-
    -
             p f-:1'J?z,
                       9 z                                                q- .
                                                                          .  $--                               (Fzs ' r                            ''            -                  I1 e.                             .
                                                                                                                                                                                          -

        . St t, rf. $ ô , .1 -'S -
        3                                                                                                                                                ! ( 1s b ï -
                                                                                                                                                    ' .. /          .                    '-               .

        1
           t
           )tl
             '
                   . .      '-1
                              ,
                              u                                                                                                                  41
                                                                                                                                                  . - s 9:9rJfi   , . )w.
             . .
                 5                      .                                                                 .        , .              .                           (
                                                                                                                                                                r! I                                  .
                                                            (
                                                            2,
                                                             $           p tô 9It1                                                  '                      9      IL                 ût                               6
                                                   ïï            .                                                     .
    .
        94 r                  .
                                              â                           .                   .
                                                                                                   0 ;(:                            f' J/
                                                                                                                                        .p .(' l2zjf/k
                                                                                                                                                     St ô'.                                                   qhj-' /.
# - ' .z                                                       f.g
                                                                 --yiaj)
                                                                       -.                                     . j. /tz-!- ,                            yy. o
                                                                                                                                                       .            s       ..                        .
                      '                 '
                                              f,7            8r'
                     $ ,
                     .                             -                                                                       .
                                                                                                                                   t. tûkt                  s , 0;.l.
                                                                                                                                                                    $.
                                                                                                                                                                     lz f'(/; ''                                                   'r..
                                                                                                                                                                                                                                      1
àf
 ,       'rl '11 J '              . 2 2.                                                                                         --                    2.       '' ir s 1- l i
                                                                                                                                                                             saû,.
                                                                                                                                                                                 $
ï
yki1,.I
      '
      r1k.5(.
            1t
             2.w4.
                 qr1-
                    1-avpilitg!v-
                              2
                                              -
                                                                        J 1'      1
                                                                                  -
                                                                                  '
                                                                                  n
                                                                                  -
                                                                                                              .2.
                                                                                                                f.-                ô'-
                                                                                                                                     q'      .
                                                                                                                                                   -
                                                                                                                                                       t'           '           '        & ' - ?--                                    : -
-l                    '$'- e.-                fz         -       c,           '                       '
                                                                                                                       fl -s '                         ftl-c t - '''-' ; 1 - -'
.                                            1.                   .    .                        -.                                    ,   l ..
                                                                                                                                             J                                       ,                .           J
        1.                û             .' *1- .                 1 ; êz '                      k-                  (
                                                                                                                   ït               2.5 Fz î                         9                         )n2,
                                                                                                                                                                                                  f,                              9, è'

'
                      )                       -
                                                        J -J '                                            '        (k              é.            's /          b5 f
                                                                                                                                                                  â z.- s                      ?.. '-'                    -   -
                                                                                                                                                                                                                                      - .
                 2,$                        '/
                                             ,
                                             )
                                             - 51- fû $.
                                                       124'
                                                          f t
                                                            y -9,
                                                                9                                                                                /z - ' ;.' .5 ? ;
                                                                                                                                                                 f(                                           ,

    p p l0                                    1,
                                                                                                                                        J
                                              -   n $ 'h (
                                                         )                                        r            ' :.            ,
                                                                                                                               6û fJ ' ù- ' l                   .                             ;6 t.                           I
                      -
-
                     -t                       /s ' .                                                        6t.
                                                                                                              l
                                                                                                              -64(11
                                                                                                                   )4 .6v
                                                                                                                        s,91741ge.' f-Sr.
                                                                                                                           '
                                                                                                                           t.-      -   l
             '                    '(f
                                    ,
                                    e.'     r- '                        -'                .   1-
                                                                                               9.ô4,I 2.-l 't
                                                                                                            ?-
                                                                                                             f
                                                                                                             .
                                                                                                             l     ' . ' t,z- 1. p.. -                                                                                             ôr
                                                                                      d           ' iz                     t (
                                                                                                                             1.             1.             415 r&       e       '
                                                                                                                                                                                               '
                                                                                                                                                                                                          I                           .
         (
        q.
          jj . v                                              q, ..jz . .()      e(
                                                                                  j.        y      j. ,j y, ( j
        )' Shl                      .               'n
                                                             J. ' .(. -.-ç, jjy.*jq o gyxg.;Jj; r. j j *. )j,
                                                                                                            a
t,(r                      (k            ;?.             .'                        ' '                     .        --               ' 4),          ($41 f$       t)!)           t)            '                   -
                 5h                                 j'                                '. ;
                                    Case 7:19-cv-00609-NKM-JCH Document 31 Filed 04/09/20 Page 11 of 26 Pageid#: 152




'



                    30, &                                               '                                                                   6                 i.
                                                                                                                                                                                êôtlr                                f. 2f 29                                          ' ftI
                        .                                       -                                   .
                                                                                                        f   .
                                                                                                                                                                   ,               .
                                                                                                                                                                                    j t
                                                                                                                                                                                      y. y                                                                   - j)(yjy                                y
                                                                                                                                                                                                                                                                                                     ;
                                                                                                                                                                                                                                                                                                     p
        -
            q '                                                                          hg/'
                                                                                            fz                                                                 t ' ô!.$.
                                                                                                                                                                       î                                                                                               -,            .
        '
                .                           s J-p                                   ôr                  (15ô'                   (, ' ' p                                   - ''                 .  1
                                                                                                                                                                                                   ) -- 2-                                                      s '.
                                                                                                                                                                                                                                                                   6(t
                                                                                                                                                                                                                                                                     ?r
    6:                  -

                            '
                                                             x .- ,                                                                                      ,jsj                                   j.c..j r s                                                           - y
    .                       .
                                                        2, -   . t.
                                                                  Im.l
                                                                     &
                                                                     .
                                                                                .
                                                                                        kr
                                                                                                                                .       v        .
                                                                                                                                                         ..
                                                                                                                                                            I                                     3,
                                                                                                                                                                                                       û'I î'                 ,
                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                     j      '            '
    .
                    9 1t                                                                                                                 . ,' . t.                                          ' .    5.1 '     lyf
                                                                                                                                                                                                               l:9
                     . ()' f!                       .
                                                                                    2, 0 .  .
                                                                                                                                            z..t .                                         ',$ r .     ô. . :-.
                                                                                                                                                                                                              g                                          -     .            .
                                                                                                    /           -
                        .
                                f,                          .
                                                                .   .       .
                                                                                    .


                                                                                        .
                                                                                                            s               J            %
                                                                                                                                                               -

                                                                                                                                                                       .               .
                                                                                                                                                                                           -            l
                                                                                                                                                                                                        .
                                                                                                                                                                                                                          J j 4 d qt
                                                                                                                                                                                                                                   l.                    #                       l               1
                                                                                                                                                                                                                     #            4                                                                  .
                                            .,-     t
                                                    :
                                                    s
                                                    -                                                       k                                                                                                    '                                i
                                                                                                                                                                                                                                                  c
                                                                                                                                                                                                                                                  èks,
                                                                                                                                                                                                                                                    .                                    / tl
                                                                                            1                   .                                          / .                                  .
        '
                    2,                  z                                       : '4.S r/
                                                                                        1f
                                                                                         )                              - ' (1                           (4' t1l I                                      ,
                                                                                                                        )                                                  J
                                            '
                                            -
                                                        2.
                                                         9s(û f
                                                              ,
                                                              -' 1 ' i  .                                               .
                                                                                                                                                         ' ,-
                                                                                                                                                            qf
                                                                                                                                                             - -1. ''t           ,
                                                                                                                                                                                                                                  1           '
                                                                                                                                                                                                                                                  ' t1
                                                                                                                                                                                                                                                     ,, .
                                                                                                                                                                                                                                                        S.
                                                                                                                                                                                                                                                         S.- )t'
                                                                                                                                                                                                                                                               l                     .
                                /c-                             & '                                      , t.t?' f '                                                           $            t.S                                           /,' p                        '             s
                                                .

                                                                .                       $           I
                                                                                                         .
                                                                                                                    ) s.,.
                                                                                                                         r., .                                             /,
                                                                                                                                                                            .   '
                                                                                                                                                                                                ,   .
                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                      ,
                                                                                                                                                                                                                                      ).-,. . -
                                                                                                                                                                                                                                              (i -
                                                                                                                                                                                                                                                 ,;, , .
                                                                                                                                                                                                                                                       ,
                        '
                                      .1. ô.    .       .9S-/r 8.q
                                                                 s t )q ..f,,:t. ,..?-                                                      .

                                                                                                                                                                   $
                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                       'e.. >
                .
                                c.
                                 -$(1 - t-,- ' q
                                               t-
                                                ;( .'. /f'.çq     ? ,,      I. q.q                                                                                                                                                                                     :
                    l
        fy1
          û5ë,i''1d1js'             .                                   -                           -                   --
                            e
                                                                                                                                                                                                                          (,
                                                                                                                                                                                                                                                                        ,. j
                                                                                                                    .                                              .                        .           s   j    .
                                                                .                                                                    .                                                                                    .                                                                          .
                                                                                                                            .       ,                                                                       ,rj             p r ,pj j
    t
    )û c            -                   -
                                                                ( jir22.2.
                                                                      $ ,9-. . 9,, s2, .         j j   I    .. ,t,tj
                                                                                                                   gj
                                                                                                                    .            -

    lQ                          '
                                                        -
                                                                          q ; j-.
                                                                                  1'j- . ) ;,.'. ,        -
                                                                                                          .
                                                                                                          - e.          ..q .
                                                                                                                                    j




                    ?
                                                            û2,' pgkt
                                                                    ?
                                                                    -
                                                                  j !
                                                                      -
                                                                      ( .
                                                                           .
                                                                            f' - '
                                                                                 .
                                                                                 ('
                                                                                  L.
                                                                                   b
                                                                                   .
                                                                                   1 !f l
                                                                                        1, /
                                                                                           !
                                                                                           - /
                                                                                             -
                                                                                              p9 ,.rrp  .        -
                                                                                                                     ,
                                                                                                                      f  ?.
                                                                                                                                                                                                                 .


                     ,      ûr                                  ,.%                 f -'
                                                                                       f p.
                                                                                          z                     ?               1.              -.
                                                                                                        -


                                    '
                                            k- ('.z. zc                                                             r,' '
                                                                                                                        )qp f
                                                                                                                            ? ?--t-t1).
                                                                                                                                      t,' (lôr?                                                                          ,t- '                                '
                                                                                                                                                                                                                                                              tl , p 9
    34 5 c l
            .
                                        h!
                                         ' q' pS,tl ' û s .
                                                          j 1.
                                                             9                                                              .                                      .        I
                                                                                                                                                                                 $' r                       .                 (
                                                                                                                                                                                                                              ! rf
                                                                                                                                                                                                                                 ! 1 // z                                                                .
                                                                                                                                                                                                                                                                                                         '
    $-c F                                       c                       2 2ûç                               (                                                 d. (1                                         fz                                    ro?- n                    e, t                     j
                .
        /                   g                   jj                      .                           .s
                        Z                       $                           s
                    . .                                         .                   .                    .                                           .                                                                                I              .       .'         (
                                6                       !
                                                        ?-l                                                             ê                   2.- '. ' ' t $%                                             f.û /' 4                                   $- I                 -1- 6V
            %
                                        gz *                ; (,x
                                                            j                                           J                   J'                  * j,-j .                                        .' .,
                                                                                                                                                                                                    )j
                                                                                                                                                                                                     )j .j '
                                                                                                                                                                                                           *-gy.(
                                                                                                                                                                                                                j
                                                                                                                                                                                                                . y; oy
                                                                                                                                                                                                                      e gt g



                                                                                                N                                                                                                                         '               '          %                                       >
                                     Case 7:19-cv-00609-NKM-JCH Document 31 Filed 04/09/20 Page 12 of 26 Pageid#: 153
                                                              *




                                                                                                                                             .                                                                                                   ./


            1' 649,
                  5. 1
                     *; sz
                     -
                         -
                         q                                .
                                                                                                                .'e '' '                                                   ./
                                                                                                                                                                            '
                                                                                                                                                                            -
                                                                                                                                                                            z2,
                                                                                                                                                                              2
                                                                                                                                                                              z                             2,
                                                                                                                                                                                                             '& s ''                     .
                                                                                                                                                                                                                                                      !&' '
                                                                                                                                                                                                                                                         J
                                                                                                                                                                                                                                                                                     >
                                         2,                       '        '                                                                         . .
'                                                                                                               '
                                                                                                                                                                                                    .                                        .   j
                                         '                                     f               ;                    ?                   5                (4 J3 kb                           o                                                11               9
                             .                                                                                                      .                             f'
                                                                                                                                                                   l                        .           .                                             .                 .
                                     '
                                         .                                .
                ld.C'k                                                             .
                                                                                       ).û.                                 $.I .(                                     f ,                              ûr                       '$          f,                t û,
                                         '                                 '
                                                                                         û ' 9 t, ' -- IJf.û111- --'
                                                                                               ,                          $. ?54 1- &
        t'                                                                             .,j;,. )
                                                                                              , j.j .    ;,s'     . . ..?& ggtjj- -
         l
         /(
          ?
          , '
                                                 (
                                                 )
                                                 ,1 k
                                                    r                              .
                                                                                           )
                                                                                           -- ,/     (
                                                                                                     -. . -. -f'
                                                                                                               l(
                                                                                                                :
                                                                                                                ;' t
                                                                                                                   g
                                                                                                                   rt
                                                                                                                    -l- -
                                                                                                                        .
                                                                                                                        J
                                                                                                                        -
                                                                                                                        .      . / )
                                                                                                                                   -
                                                                                                                                   .
                                                                                                                                   '
         :                                       =                .
                                                                                       . y j .
                                                                                       j         ;  g-, .          y. jj q g.
                                                                                                                            ,

            !                                ïj                    ..
                                                                    y .                             .                       .                                 .. .                          . ..             .                                                                   .            .q,
                     '                                ' I                                                           C                        fl,         (        .                         l - r'                                                                    '-'            .
                                                                           .
                                                                                                                                                                  J
                                     6                                                                                                                                         .
'



                                        t 5- l .      -; jy, ..pj
                                                                yf/.
                                                                   - :r.jr    g (j
                '
                                     S' c.n      '1 ' c.      .
                                                                 $2*-
                                                                    1
                                                                    -' . tz$-     '.
                                                                                           '
                                                                                                                                                 -                     .
                                                                                                                                                                                    -                                                .                    -
                                                                                                                                                                                                                                                                       -
                    rlù  '
                                     1- ô.r
                                     .
                                            'll-   J.&a'I    1.
                                                              ç q C .
                                                              .            .
                                                                              ôF4? '   .
                                                                                                                    .


                                                                                                                        .
                                                                                                                                         .
                                                                                                                                                                                                                                                                       ? -
        '.
         '
         1(,                                 ,:.      -
                                                                      .ô, .                                                 / ,j .'? p. afsô                                                            ,1                           ...
                                                                                                                                                                                                                                       q                          .'
                                                                                                                                                                                                                                                                   jl.2.;,
                                                                                                                                         -
                                     f                                         ;                                                                 S   .    ,
                                                                                                                                                                   99                           .   .
                                                                                                                                                                                                        -9                       ;                    '        t '.                  -1j.
            .                        .                                                                      .       q
                                                                                                                    .                            .
                                 ,
                                                                                           1*                                                                          fl
                                                                                                                                                                        jl . . û . ,                                                     j . '. ' (1' ,
        0 . .'
        -                                             ..                                                    .                       z
                                                                                                                                    f                '            .                                          ..                  .
        -S                                       û'                ' e                              d S                         ?-                            t                             l           '                q
                                             '
        -
                *                        r
                                                 yt
                                                  i
                                                  ,                   /            )'                                   a jjrj                                , f,j $ 'j - .                                                                 ,jd j''q                                -
            jh ()                            z                        8.. .                                         '-                                        t            *                            t                            .
                                                                                                                                                                                                                                     $ t 'p
                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                    -p- o.
                                                                                                                                                                                                                                                                        tS
                                                                                                                                                                                                                                                                         (
                                                                                                                                                                                                                                                                         '
                                                                                                                                                                                                                                                                         2
                     .
                                 ,   -.
                                         j
                                         y
                                         -                    -.                        y
                                                                                        l
                                                                                        )
                                                                                        r,t
                                                                                          ;                                     .                                 -t
                                                                                                                                                                   !
                                                                                                                                                                   r
                                                                                                                                                                   -                    - /
                                                                                                                                                                                          ,- . (
                                                                                                                                                                                               -
                                                                                                                                                                                               . y
                                                                                                                                                                                                 t
                                                                                                                                                                                                 j;
                                                                                                                                                                                                  -                                                   -               -
                                                                                                                                                                                                                                                                      . -j
                                                                                                                                                                                                                                                                         y
                -                                         .                    .
                                                                                                                    -                   j4
                                                                                                                                         :
                                                                                                                                         2)
                                                                                                                                          ,                                             '
    '



                                                                                                                                                                                                êïï (j$
                                                                                                                                                              .

    '
                .                        4
                                                      !.' -- r q 7        1                                                                  q
                                                                                                                                                          ,
                                                                                                                                                              q.
                                                                                                                                                               q   .
                                                                                                                                                                           .
                                                                                                                                                                                                      ' - /
                                                                                                                                                                                                          p
                                                                                                                                                                                                          '      .           .
                                                                                                                                                                                                                                                              .. . -ç   v.
                '                          / . ()                                                                               $        l                't r    n :1 c   . l.                                                                   fz   ' '
                .                        '  .                                                  v.                               #                             ,              l* J                                    .                       .   . @        .
                      ;                       '
                                              >                            1                                                            C i
                                                                                                                                          /-                 .      gf   l  It S S                                                            ,-         9
        '                            e : -)                   1.                                                        1,
                                                                                                                        .                                . /    .                                                                                  .. . ',.
                                                          -
                                                                                           $
                                                                                           ,                        1,'
                                                                                                                      1                                  '$ q                                   k'                       !       .                             'I                k
                -
                     *                                                                                                                                                         ''       j                                        .*                                                      *'
                         )p                           l                                q                                                                      y                         3               j                                p                $       .          $

                           'f,, 1.                                            ''                                            9 û                                                             4.u
                          lr ;                                            û g'.'                                             .. x/'
                                                                                                                                  r.sqf -                                                                                        g
                                                                                                                                                                                                                                                          '
                                                                                                        .
                                 Case 7:19-cv-00609-NKM-JCH Document 31 Filed 04/09/20 Page 13 of 26 Pageid#: 154




    r(
     ) û t // , .
    -,
                                                                                                        '-                       s. - à,:,' Jhy!kt
                                                                                                                                                 ,
                                                                                                                                                 /.
                                                                                                                                                  l-/. . ?
                                                                                                                                                         , 'kjh' '., - Sb
                                 f 9 :                                           tû         '
                                                                                                            k       '
                                                                                                                            ?            .
                                                                                                                                                   4 T $4 a                                    ..               .
                                                                                                                                                                                                                      f         -
                                                                                                                                                                                                                                            e                        p
         .
         .
             '
                                 J'                      ;.
                                                                            ).                  '
                                                                                                        (
                                                                                                        !'                                   ...
                                                                                                                                                         2,                            .
                                                                                                                                                                                                                                                        <o   .                .'
             p                                                         Wîïl           f                                     tb , I - û                                                         --                         ' bt              '
                                                                                                                                                                                                                                                    '
                                                                                                                .                                                                                                                   .

     I1z.r c ; t
         .
                                                                          .ss                                r' .            r t     ,                                                                                                  ,
                                                                                                                                                                                                                                                                 --ar ,'z
      1  .
              ùt                                                         1s                         rd       t
                                                                                                             ! ' . F- - ù; -     r                                                                                                                                 .'
                                 '               .
           r 1.                                  .
                                                                        c. i?                       -g.1..2,
                                                                                                           '   t.
                                                                                                                $    '' . ,   - t)                                                                                                                                   4.
         1
'

                                                           *                .                               <                        *                                .                                         ''          '                   ê
                                                                                                        .                                                .                .


             '
     '
                 .
                     - ts
                     1  i                                -p;
                                                           k   .                 /' -      -.
                                                                                                1
                                                                                                -'                                                  1
                                                                                                                                                    -'       i
                                                                                                                                                             t
                                                                                                                                                             !
                                                                                                                                                             - t
                                                                                                                                                               .
                                                                                                                                                               1
                                                                                                                                                               ,' -
                                                                                                                                                                  1)-                                                 - t
                                                                                                                                                                                                                        ?
                                                                                                                                                                                                                        kt:
                                                                                                                                                                                                                          ,
                                                                                                                                                                                                                          t
                                                                                                                                                                                                                          :
                                                                                                                                                                                                                          l                                  -               (
                                                                                                                                                                                                                                                                             )
                 v                       I           f1        J' .ô                                                                               ff
                                                                                                                                                    p                             C                                                 r $1 ,                   5t( r l         c l
                                         .
                                             J       .
                                                         ' '       '                                                          j                               '
                                                                   .              ;                                 )       $ jj                    ,         yn
                                                                                                                                                              .                    ae                                 ;.y       j                   ,-           j       -
             û)      '
                             i
                             ?- .                :                      l(l.                                - -'                         r'r-/.
                                                                                                                                              )                   '                                                                                      '
                                                 4
                                                 !
                                                 1'                                             (
                                                                                                ). '                                           t!
                                                                                                                                                x                                 (*                '            ('                                          ' ?i
         2, $). z-
                     ,
                     ?'1- $'/    F                                                                                                                           b          I                                                                                        ,. -'
           )d d, g. )c,. $
             .
                              .;j ,                                                                                                                                   at,                                       z
                                                                                                                                                                                                                                                              e*
                                                                   6                                                             .                                                                          4                                                            #
                         l                                                  î                   l                   l                         /!,                 '                            4 h                   '-                                              '       ' /$
                                 '       - .


                         '           -
                                          .
                                                     /)., g- . y t /tg '
                                                                       6p u/gp )v,y                                                                                                                              ''.cl 'j                                            -,
                                     ç k
                                     ,
                                       ç                           -' g               -                 -                   y ga (j.-                   f
                                                                                                                                                        j              -,                  -            q
                                                                                                                                                                                                        .        jJ - -                                          -
             '                                                                    $Jt Z'                                         ()                     L!. //                     e' l                              @A
'



                         4                       . l1. -                                   - ;!                                                         : J.;     '-
                                                                                                                                                                   '
                                                                                                                                                                                                    .l.                             z.
                                                                                                                                                                                                                                     b                           1 t-.
                                                                            -.             1
                                                                                           ;
                                                                                           i                                                                  -    ,
                                                                                                                                                                   -                           --
                                                                                                                                                                                                .
     .                       z               -                     M.i.                   .d                            f' (                 91 6 sfl                              bt

                                                     -


                             .
                                                         ' pn (?
                                                                   s   / l
                                                                                          a 1
                                                                                            -                       ç        .
                                                                                                                              ''r -,     5'                  -- qt                                          ' /-'                                                    1-.
                                                                                                        -
                                                 t                          J-
                                                                             01            ..
                                                                                            ç flé1,
                                                                                                  n- k
                                                                                                     î $  - -p s, t .p- - ûJfz (
                                                                                                            -
                                                                                                                                  1 - ;!I--.-
                         .


                             /
                                                     .


                                                               .
                                                                                                j(j. .
                                                                                                    .  $.
                                                                                                        g -        ' .-
                                                                                                                    . .
                                                                                                                        x          - ,
                                                                                                                                     .q   .y,                                 .
             . x
               q                                               I(
                                                               .        .
                                                                                          ck,
                                                                                                            1
                                                                                                            )                  j -g; j-
                                                                                                                                      j .                                         -)       -                                .




                                     /
                                                                                  v             j. .
                                                                                                . .
                                                                                                    ,
                                                                                                    g.        jyj (    j
                                                                                                                       ,
                                                                                                                      ''
                                                                                                                       *
                                                                                                                       '
                                                                                                                       -*
                                                                                                                         (rr,
                                                                                                                          , y,
                                                                                                                             . ..       . .
                     p           /-                  Ic                     Iî.                                                          '              d.             2. pl                                                        l.                                       ,
                 .                                                    l..                                                                .              l         1               '                               I fh .                                     a j
                 .                           '                 ttglV tl                         e - '                                                                                                           ld t' tz                                (,               :
                                      Case 7:19-cv-00609-NKM-JCH Document 31 Filed 04/09/20 Page 14 of 26 Pageid#: 155
                                                            *




     /0 .                                            (                                             r                                                 (            ': V /1 . 1.S      $ I
                                                                                                                                                                                     .          . lt      z
       .                                                                                      p .     .                                             .                     -        l' l        .     ' -
    -                                          f- ' '                                         tz  , S e,                                                  ,   zç     2,        t!.(l22.l r     l rl/4
                                                                                          *                                                          *                           1
                      '                                                              d
                                                                                     1                                      j
                                                                                                                                         1            ' f) , Q ôr                         : f,        Df61.
                                                                                                  !       '                         .
         1ô f    2 t                  ..
                                                   .
                                                                                                                   p             j
                                                                                                                                 ë
                                                                                                                                 l. .4       ,:'
                                                                                                                                               .
                                                                                                                                               1. ' 1.
                                                                                                                                                     1
                                                                                                                                                     /
                                                                                                                                                     ' 2
                                                                                                                                                       .
        I?                                                     .
                                                                                '
                                                                                                                               . * (;j
                                                                                                                            g* ,     yc,    -y,)..'j
                                                                                                                                                   t'. jj
                                                                                                                                                        )f.j     *(
                                                                                                                                                                  j
                                                                                                                                                                  .       ,



      g.     .- .- ,                                                                                                   j, . .j          .jy      '. ;j 'fjq ) ;j
       '
         s lI t ,j. kç                                                                                                     J '( q 2..       . 1-g:      g /
       Q
                          '                                                                                                                                          '
                          5-
                          .2                       f ldr 2. 2pl                                           ' ;' .o , e ;                                          ,
                                                                                                                                                                                          -
                                                                                                                                                                                              f fi? f&   ''      f, '
                                                                                                                                                                                                                    fls'c
      '
                                  -
                                                !1.
                                                  1)m rûr-g.ûre. -- tr
                                                    '
                                                                                                                                                                     '                          f-/t.- 1$. t.',-       ).
                  Iû ,                         *                            .
                                                                            -. (g. !                                                                                          f.                      '            r(
                                                                                                                                                                                                                    1               (
                                                                                                                                                                                                                                    jtik .           ()            fj            &'
                                                                                    * *
                      p                        .                    I                         .                        .                                                                                       .                        j
      ) ' ô                                                     '               S                                 2                 ' t) ç                                            - ' ()                       : r!fl4,.

                                                        -                       I '                   û            - s      ,           -) $- ls
                                                                                                                                                             .                ,
                                                                                                                                                                                      -
                                                                                                                                                                                              $
                                                                                                                                                                                                                                    -                          s       !3
                                                                                                                                                                                                                                                                        -
                                                                                                                                             /                                                                                                   -

                      5 t f2, z 29l                                                           'C                           9$'
                                                                                                                             1
                                                                                                                             -; J'' -P 92,                                                                     - ''?
                                                                                                                                                                                                                   -                            2
                                                                                                                                                                                                                                                z4. 1 f                           ei -
                  ' s?                              ' - :l.                                           :                    ;                    . l .., r
                                                                                                                                                j                                                              è d4r L iI                             -ç c
     4lkckyôf
            t,
             .
             i-1.
                û1ks!
                    .
                    5-s.
                       -IY
'

                                                                                                          l
                                                                                                          z                     v            '' .                . g                                                                    .                                   *'
                                                                                                                  ?-                                             lf-                  - ; ((                                    r                    i'
                                                                                                                                                                                                                                                      kg           I -2          (!
          -
                  -
                              .
                                      F . ër?                                                 -ç s 'J-        q             I
                                                                                                                                        - ?- û 1
                                                                                                                                               - 3
                                                                                                                                                 .'Z- . '                 *       .                            !            .
                                                                                                                                                                                                                                -l              '- g.                  (1 'q
                                                                            ,
                              1                                    (                                                                                                 -A
                                                                                                                                                                              h                                                     c                              It Z
                                                                                                                                        *,      >        #                                                 .                    *           *
              -
                  C g.                                                          1- 2                          -            r                             . s,                                             :.
                                                                                                                                                                                                           q .                                   8, -' $
                                                                                                                                                                                                                                                       2t! S z.
                                                                                                                                                                                                                                                              p
     jj$ .qb// -û                                                               o                 nôto                                  . g sâx m yy ,y jyujyj .y(; j6
                      6                                 .          ;                                  ,            û ,                                                    lf lj g)                                 .    ,                        v         . . gk
       û; '   E'                                                                             9,
                                                                                              $t (   )1 (1 lmtl   r :9 /11                                                                             9 $l( f                          l r:         S                 . 3'
         flA 2 'F'l- û$                                                         P         S 2$
                                                                                             5 I 6?/ .t $ rf fïl r 1                                                                              C r9. f( çl,$c                        I            . '                 I 6 lr ;'
           '
                  q
                  .
                                           1
                                           -
                                           i
                                                -
                                                       I
                                                               .
                                                                    -
                                                                        tt'
                                                                          (
                                                                          )I1,.,J!--? is ' ' -
                                                                                             1- ?!- r( 'f.c,
                                                                                                           r c t' , t '$ ô.(
                                                                                                                           ; ' ,
                                                                                                                                        x            . j.                              .                   y                                     .         .       .
                                       0'                          ' f'                                                r'                           ç :7                              f                            4% .
                                                                                                                                                                                                                      r; t                      f
                                                                                                                                                                                                                                                j'        5,


                      Ilj' j
                      jjz-
                                                                                j..'
                                                                                  ..                               l
                                                                                                                                                jN.
                                                                                                                                                ,                    .
                                                                                                                                                                     .
                                                                                                                                                                                                          j
                                                                                                                                                                                                          -..'                          i'
                                                                                                                                                                                                                                         j vj j'                                      .
                                           ..
                                                           :            û                                     r                                                  rèy                                                            :( gô
                      13 ?, : 4I                                            ''                                ûr    ,                                                                 zpl
                      l .S
                         '1                                             û - ''                                ' 4419- -                                                                               t J- clq,
                      15,.î
                          2)f
                            l.
                             tJ   .                                     b '' à.
                                                                              2 J '                                                                              '2,                                                        z
                                                                                                                                                     1/1                                          -
                                            Case 7:19-cv-00609-NKM-JCH Document 31 Filed 04/09/20 Page 15 of 26 Pageid#: 156
                                                                      *




        r1                                                                                                                                                                                      t-
                                            /
                                            '.
                                                                  t.I         ,
                                                                                            1l                                   er   -
                                                                                                                                                                 /);'                   d,                                          .
                                                                                                                                                                                                                                        8'
                                                                                                                                                                                                                                         jj4 l,:
             o r       Z               JJr.                                                                            '
                                                                                                                                                                                                P     /
                                                                                                                                                                                                      zz' t
                              b    '
                                   r'                                         -
            ê 5g           S       b-
                                          1 (-.,
                                               .
                                               18(
                                                 ;                                                                                                                                               .- - k   b 2,
                                                                                                                                                                                                             5
                 q f- ' s       -1, 't $' ?-
                                           $ . /:? ' .1
                                                 .
                                                 ,     . '                .                           ,                          ,
                                                                                                                                                                                                 r
                                                                                                                                                                                                 jf -
                                                                                                                                                                                                    .
                                                                                                                                                                                                           Il, -
                  kl- r
                      ,j k t? ,         /
                                        ,ê,e ,      ?.                                                        ,
                                                                                                                                                                                                      j''r ; --
             lzs  '       cû n k. à 4)$l t,(I,'        (k5                                                                                                                                      , 1r      -- ç'c'.
        j
            I                                   .        '
                                                                  p.                      j                        jj .je;                              j.                                      jx                                  4 .q q
                                w .
                                                         .
                                                                                      .
                                                                                                      l ' -t                                   fj
                                                                                                                                               U                      /       .         . 1
                                                                                                                                                                                          /                         $ j.    .
                        z                                                                         %                                                                   .                                                     3           '&
                                                                                                                                                                                                                                        .               n          ,'
                    '
                        r                            I/'                          , f
                                                                                    l?.                           ' r/'                         5 r              fs1fk S                                    ': .. 'n                                    -l
        f, . t$                                           '                                      .-t?' f               9             fq'2-       .           pl r             $.                        , .      ' $.
                                                                                                                                                                                                                    9r
        û rfz                                        ''
                                                      -l rs                               J.
                                                                                           ç..''' '                                     ï 9           G --                     l                        f   452.      g'.
                        .
                ùl z ,î...                                                        .
                                                                                                 t
                                                                                                 ';i r                           -
                                                                                                                                 $.b f,
                                                                                                                                                             .   .
                                                                                                                                                                 I            r;S
                                                                                                                                                                                   .
                                                                                                                                                                                                            jj1
                                                                                                                                                                                                              -                 99,.            rt. //
        .       - .
                    .           .
                                        t q , lgjIcr j .., .
                                                 .

                                                     .
                                                         ,.
                                                           .y
                                                           .l
                                                             /'
                                                              .
                                                              j                                                                                  ,'
                                                                                                                                              q . /z             '
                                                                                                                                                                      f
                                                                                                                                                                      l
                                                                                                                                                                      d
                                                                                                                                                                      ikt
                                                                                                                                                                        .          .
                                                                                                                                                                                        .
                                                                                                                                                                                        j m.                        t. .
                                                                                                                                                                                                                       g
                                                                                                                                                                                                                       9 . y .g
                                                                                                                                                                                                                       I                                                  '
            -
            - !                                      -                '
                                                                      -lb i
                                                                          gô' ,,
                                                                               $                  t               î l                     $ s 75                  -                                              3. ,
                                                                                                                                                                                                                    t               17 s
    -           -
                        g-,g, .                      s                    o        jz ; .-   k
                                                                                             ç- .
                                                                                                --. f
                                                                                                    );-                    ;,                                                                                                       '                                   .Jn
                                                                                                 7                                                                                                                              ,
                         g /'                                     z --
                                                                     .IN
                                                                       :? .jj!4
                                                                              -y--. ' - - . ' ; r                                                                                  .                                                                          !;
                                                                                                                                                                                                                                                              ,




                                        '
                h,        c$'* ' I       ' '                                                                                                          t '1 J  1 @/' S4?                                                                         .
                                                                                                                                                                                                                                                    l
                J '-lr ''- ,?t
                             l F r Siô-'                                                                                                              , 'c, ' , l6
'




                             6' û                             ' 2I k'          ù1p                         5zp 1 .''t>/ -
                                                                                                                   -        '

                    '
                        '                   6 î                           - r(
                                                                             2   ê $ cJ l 1!t9'irè '    .&s
                                                                                                          .      $ 't Jl '    .
                                                                                                                              c
                        ù,                                             r 61 ? js  fzp-l 64 r 9 E' bq. ,
                                                                                             -
                                                                                                                   , z              .
                                                                                                                                    '
                                    -
                                                 ê                -
                                                                            / .9 -       sf-t- p1.     ' ,' - 4f, N?z - -.
        l   '
                                                         -            l -t c, :(S$ .  ' (.po.li,1
                                                                                                - 4:-'   û  .
                                                                                                            9'    . -5I' c r'  .9-d                               ,
                                                                                                                                                                          -       .,.                                                       -
                                                                                                                                                                                                                                                    '
                            .                                 .           .                       .
                                                                                                                                      II     . .                     -                  .
                                                                                                                                                                                                             .          .               .
                            l                        t
                                                     lq                   l    .    q 5                                         f:r 4,1l (1$ fltl ?                r!.
                                                                                                                                                                     q9 , '                                                     $                       faq        (
                                                                                  y ',.s -                                             (; v ;; s - j              7-
                         -


                                '
                                        -
                                        /j -, -                           r, .(; /                                                                                    c            --
                                                                                                                                                                                    j
                                                                                                                                                                                    -
                                                                                                                                                                                    .                              1
                                                                                                                                                                                                                   ) '
                                                                                                                                                                                                                     b
                                                                                                                                                                                                                     qsl
                                                                                                                                                                                                                       j (
                                                                                                                                                                                                                         ,
                                                                                                                                                                                                                         )j $.-.
                9               r,
                                .                                           -s8& - ' 7                                               '6 e r q.4       tv)r06 '.t
                                                                                                                                                               '
                                                                                                                                                               ?  t q
                                                                                                                                                               .' .                         '
                                                                                                                                                                                                -
                                                                                                                                                                                                        .           '                    i' 1)'(p 'd.
                                                                                                                                                                                                                                                    $-?/
                                                                                                                                                                                            .


                            !-/
                              1,/ j b                                                 6 .,.4. l
                                                                                              . (/1.j .                '
                                                                                                                                                                      .. -
                                                                                                                                                                         jJ ,, .g . j
                                                                                                                                                                                    .jj
                                                                                                                                                                                      -
                                                                                                                                                                                      y j Jo I-
            9 r-                             q       d
                                                     ,. .r .                               .t
                                                                                            )             û ù,
                                                                                                             '
                                                                                                                                 .
                                                                                                                                ,.
                                                                                                                                          .
                                                                                                                                              t
                                                                                                                                              ?
                                                                                                                                              zb(yq
                                                                                                                                                  .              o                              .
                                                                                                                                                                                                l                   t           c'                      $          .
                1t
                 ' $'( .
                       $-f,
                          .
                          -S                                                                          J                         x''- L' ''' 'tos
                                                                                                                                               ' Jt
                                                                                                                                                  1s..
                                                                                                                                                     1.
                                                                                                                                                      1.n'
                                                                                                                                                         t/1                                                                                        -                   --
                         16..$
                             7
                             /,t-                                      1
                                                                       ); Erli- ', ' ô, 0-û '. 4                                                                                            -                               .. zû
                                Case 7:19-cv-00609-NKM-JCH Document 31 Filed 04/09/20 Page 16 of 26 Pageid#: 157
                                                             *




                                                                    l                            d                                                    & e                                 -         9,                             'n c
                            2                                                                                                                         ,                                       /     .                                           .           .
                                                C                   .
                                                                                                                     #J
                                                                                                                     .-                           -ç                o                                                      Iu                               p .
                                                    $                               p                                                    : 1                                 ô

                                                .
                                                                 g.
                                                                  o -       '
                                                                                        j
                                                                                        .
                                                                                        ,-                           .t          '
                                                                                                                                             .. .& 2 (,                                   .F-.1/ , 8- .                                                 z
            .                       .                                   7                                                                              hï
                                                                                                                                                        .           . . //                                                             l        .
                    4               Ip                                  . l                                      , 1'r 5 2                                 x                          -
            -

        l        g                      .                       ,
                                                                .
                                                                                                     ;;
                                                                                                                 '
                                                                                                                         g-                                j                 . ,.
                                                                                                                                                                             /
                                                                                                                                                                             . .          .
                                                                                                                                                                                                        o(
                                                                                                                                                                                                         ? ./ .                                 .
                                        s                                                    r                                               '                  f,                                            ,                .



                                                                                                                                                                                                         - jj, ./. g..,
                                                -
                                .                       g               e
                                                                        .   j. , .                           . -l                                                        ..j'                 -
                            .                       .                                                                                -
                                                                                    .                    ,               j.j                                    .j                        .
                                                                                                                                                                                                          .                .
                                                                                                                                                                                                                                           c                    jj
                                                .                           .            .                                                                               .
                                                                                                                             .
                                                                                                                                 .   x
                                                                                                                                                                                      j                     ..jg                           .j
                                                                                                                                                                                                                                            ,.              j:# .

                                .
                                    j .                                     y                                                        .                     .                 ,ja go                     .             y j,,j.
                                    I                                                                                                             .
                                                                                                                                                  ;'


            j
            -
                                                            .           - .                                      .,                          ..            .        o                     y             .jj ,.                     j.
                                                                                                                                                                                                                                   .   g.
                                    l '
                                    .
                                            .                           / r                                              .
                                                                                                                         I
                                                                                                                                                 /,
                                                                                                                                                 5
                                                                                                                                                                       n
                                                                                                                                                                     * (J
                                                                                                                                                                                      ,,                --f.; L -.<ok-j
                                                                                                                                                                                                                      '
                                                                                                                                                                                                                      r'
                                                                                                                                                                                                                                                    /k
                                                                                    '                                    /                                                   *        e       *                                            '
        9          j                                                            z**                      /                3                           .-        .                                                 /
                                                                                                                                                                                                                                       g jj,            l
                                                                                                 ,

                 ?
                 .z5                        ô               lr '        ,
                                                                                  '                                       2                  f.                                           '             'F'' .
                                                                                                                                                                                                             S                          0
            t
            ?                                                                   .                            ,                           .
                                                                                                                                                                                 j
                                                                                                                                                                                 -k                                                    kp           .
            ?-   1.
                  -
                  /                     t;
                                         L-
                                          ' t,k                                     - - t
                                                                                        s/                           --                  l                                   -            -                           t)
                                        .
                                -
                                .           .               rl          ,                    q                           f?
                                                                                                                          z              . ' ,                 ,
                                                                                                                                                               6 , ?                       ' ..                   ( g                       '
'



                 zû                                     ! zg (L                         3...' .tsû                                       . ,#                           z             - ;' .,û. -' ,'p ..-.,
                .
                                    .                                               .                .
                                                                                                         s                (,,,.g, ( ,s,c                                                          2,I
                                                                                                                              p

            ô5          .
                                                        2 zp    -
                                                                                        .1
                                                                                         ' 'ê,
                                                                                             s 'rl                                    . 'kg 4 '- û        ip :       l
                                                        .
                                                          : .                       .
                                                                                                                                     3)-   , 1.- G.
                                                                                                                                                  $ I'Sjjc 1,/1 j .yj 94
                                                                                                                                                                       7     .                                    ?


                        17-9 . .                                    1
                                                                    ) F ''$ î ('s'    b -       '    zûl
                        l@ .                                          E''i.
                                                                          t. r; ;-    j.
                                                                                       '-         .z
                        'C Id1          .                   1         Sz-'       -k - ' ûns-
                                                                                           1- '    9 r- .                                                                                                                                   I
                                                                                                                                                                                                                                            'l,9go
                    20 )            .
                                        .
                                                                                ..               :rj.,               r    .'                 b -,1             t                          g
                    2.lqj                                           t           ''                               lû fô (
                                                                                                                       7() t)(
                                                                                                                             ?y. . '                                                                    -                                           .. ;
                                                                                                                                                                                                                                                    ,
                    (!:gj' .                                t                   - .. /                                           .            ù                      .
                                                                                                                                                                                                                                                bz. zo '
    .
                    .                                                                                                                                           '
                                                                                                                                                                     2,1 ô' i .
                        Case 7:19-cv-00609-NKM-JCH Document 31 Filed 04/09/20 Page 17 of 26 Pageid#: 158
                                            *




'




          b f
            i?-f
               èô                           '

                                                    , ps s î .       1-. ?
                                                                         z- '-' -. '. '.b 1--;
                                                                                             r.
                                                                                              -
                                                                                              r. -
                                                                                                 1
                                                                                                 -/
                                                                                                  -!-'-'-
                                                                                                        ,
                                                                                                        .
                                                                                                        SfJ-/'
                                                                                                             e'
                                                                                                              ,4 fS$'-
         b7l3           2.
                          ,
                          -
                          ,J ,          J'
                             r'2. gt '' 'r          f-.
                                                   - '--
                                                       1
                                                       - p2 ;.-- 1-I     ')a - ' : t
                                                                          r                                                                                                                         .


        l è lfzl J'- j;. .4'. -j- y j,
               '                            -
                                                .
                                                  j
                                                  r
                                                  j g( )..  ,( j- j..j- j.t!j j r      j'
    ,
    % lh -* -9 -     *
                     '
                     g      ( Jzêq t.    (!j t)/. . ê(.
                                                      1.
                                                       9 :'
                                                          l j ï $' r-l        -a ?*' -û
        .0IJ 2-1I1 .r 1 -6*-. '
                '                   -
                                       ' - - 1.; û. ).       ô,pf;
                                                                 t' , .
                                                                      f'
                                                                       ,ûlû '  t-
                                                                                u
    1 . z z. ( kjj, -
    .                       ).
                            .ç J(tg-.
                                   -
                                    js,) p )' .-'z
                                                -
                                                    ,,' û.; , . s - '    ..; f   ylj -
     e      #       ,
                     ckft'
                         l'- n / 1 -   1
                                       -
                                       1 f .
                                           J,
                                            ç(?z (. '     .
                                                             '' - - j            p.           .
                                                                                                                            ----e
                                                                                                                                     -


    .               .
                                                                    .
                                                                              r :/)f                       .                                         ..
                                                                                                                                                         j
                                                                                                                                                         .1 qbn                                         :. ' S lè,(.ln
                         ,
                             (!                           .1             l.
                                                                              '
                                                                                  . I.f.
                                                                                       ) jg                            .
                                                                                                                            , /-
                                                                                                                               4 d2, 9?.                         l
                                                                                                                                                                                        jl
                                                                                                                                                                                         jy vgo.                     ,        j
                                                                                                                                                                                                                              .
                             . ..                              .
                                                                                          .                                                                  .        .                      .          e
                                                                                      .           g            g            ,                    /                            j            jy      j
                                                                                                                                                                                                   .
                                                                                                                                                                                                   j            y
                                                                                                                                                                                                                ;     .
                                    '
                                        l ()        . ' t
                                                        ).                                        Z.
                                                                                                   0l                                f-c I                       2-                                &
          r 22 22
           .

                    .                           -        $3

          i jy .
               ,,
                -
                .
                '-- J.
                     û , . ,JJ.J.                                                                       ?f) (k . . sz      j. l p                                                                                         .j.
                                                                                                                                                                                                                            q
     '        ; 9 ' 2,p (1-
                          1j
                           -  '
                              ,                                                                         j ' . /- 4 (
                                                                                                        k
                                                                                                                    ,1S ).
'
'                                   .                .
                                                              U                                   *                     .             *:                                          :                .        ,                 *
                        @' '                                   l                      -           t ()9        'f5                  ' '                                               f.2                       î    ê.$
     '          (à                                                                            (                                        ç                     9            ,             ('
                                                                                                                                                                                         $$6                     .
                                                                                                                                                                                                                 $9 r î
                                        .
          &                                                    $jàïj,.. / j ,. j yj .j q gj , j. p , . g . j j
    ; ,. .
         - ' -                              r      (), S -$ ô'  t.f;
                                                                   ! 1        '
                                                                                                                                    , . -'
                                                                                                                                         --'t
                                                                                                                                            h.
                                                                                                                                             'C1( .
                                                                                                                                                  ,b                               r.            ' -*                --
                                                                                                                                                                                                                          -
       J                                          .           '      .    (X.                                      .                             .                            .       hï     . . /.
                                                                                                                                                                                                  /
               9                                2     4* /.()        '2. .3                                            S (t              '                                    s
                                                                                                                                                                              $ 'f
                                                                                                                                                                                 i5l' $ ' I                          . lz
                        k,
                -
                                                   t
                                                   j
                                                   r-
                                                    tg
                                                     yy;
                                                       yjt
                                                         y
                                                         j. t
                                                       jy(,
                                                          yy
                                                           -.   y
                                                                rj
                                                               .. gl, j. t y  j
                                                                              ..
                                                                           l. .j
                                                                               f
                                                                               .
                                                                               '
                                                                               l j
                                                                                 ;
                                                                                 jj
                                                                                  y-. .lj
                                                                                        ) ..                                                             -

         t$3r jrl- 9,4 ' ''
                    .
                              .         -  f) ) - .
                                                  $t!.'g. (l          1 --
                                                                 r (. .        r. 2- ,                                                       ,       t

          .,          .
                      1. p -2, t
                               , ïî '.1 ' s.- 7Z ,? ' ,     1, f-. II:  In   't /.
                                                                                 kc,
           )1. . t? s t-l ,.
                           -.
                            1. 1                                   % *
                                                                              9 . &
                                                                                                  /1
                                                                                                   .
                                                                                                   ,                                                 dr      .            h       . .
                                                                                                                                                                                             #$
         1
         /p                   P ' 1ô                                                     : 4.      (/.
                                                                                                     Sô'   -    '                                                                                                p
                                 .                                                           -1- '                                                                                                 ,        .
          ûl             .1.3 t2 '                                  Z                 Iû4     l (       (, , / z5                                                         r             .               $             /


           ô (û ûû r                                           .,.'                                fz 1)               9
                                                                                                                              .              .$                           .       'c
                                                                                                                                                                                        i!
                                                                                                                                                                                         ,             ',$9' ..
     '
         ()'                                f'            û () I JJ .1. '' 'c                                                   &'               5
                                                                                                                                                 ,               (                '               ''. ?                   4rr

           gs                                                       .. (,L                        j .j
                                                                                                     .
                                                                                                     z.                              ..;,                                 .                 g                         r.
                                                                                                                                                                                                                       ;g
                                Case 7:19-cv-00609-NKM-JCH Document 31 Filed 04/09/20 Page 18 of 26 Pageid#: 159
                                                                         *




'

                                                                             ït '
    1                               .
                                                                                     ' t. !.F z '.
                                                                                             .
                                                                                                 ;!ïl
                                                                                                    .? l1
                                                                                                     .
                                                                                                        2z           .                              .
                                                                                                                                                                                  '
                                                                                                                                                                                          .
                                                                                                                                                                                                          .
                                                                                                                                                                                                                   .               #!
                                                                                                                                                                                                                                    1 - /. -
                                                                                                                                                                                                                                    .      .
                                                                                                                                                                                                                                               '

                                                                                                                                                                                                                                                       .   -   .
                                                                                                                                                                                                                                                                   .       .       ;   'lI/
                                                                     'û '(                                       ts
                                                                                                                                         .               ..
                                                                                                                                                              s.
                                                                                                                                                                                          .
                                                                                                                                                                                                                       '
                                                                                                                                                                                                                       .
                                                                                                                                                                                                                               *
                                                                                                                                                                                                                                   ;:                          t   .
                                                                                                                                                                                                                                                                                   ( . r
                                                                                                                                                    .         .
                                                                                                                                                         $                .                                                (                   / j             f
                    .                                                                                                                                                                                              /               .

    - û.          s2    1 ê2,;6 .                    '
                                                                             .
                                                                                                                                                                      ,                           -
                                                                                                                                                                                                                       zQ,
                                                                                                                                                                                                                      t(:.
                                                                                                                                                                                                                         f
                                                                                                                                                                                                                         ;(
                                                                                                                                                                                                                          ?
                                                                                                                                                                                                                          . k
                                                                                                                                                                                                                           -
                                                                                                                                                                                                                            !
                                                                                                                                                                                                                            / - fe. ,
                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                    8
                                                                                                                                                                                                                                    k
                                                                                                                                                                                                                                    41.//
                                                                                                                                                                                                                                        !
                                                                                                                                                                                                                                        /
       .
       5'  ê.        S-S /                                                                               -
                                                                                                                                                                                                                     .
                                                                                                                                                                                                                     g
                                                                                                                                                                                                                     ,
                                                                                                                                                                                                                     t         û ,. '
    f
    /û . j y
    '
            !. . ;.. ,.4 j) ,g g .j, /                   w           @                            @. .                                                                            1       .
                                                                                                                                                                                                               .j. .. ... q j )j  .ç                                                                   *

    '                               Jr                                                                           :                 f'-                                                    I r'                                 2.                                          s '!
                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                              ( It
                                                                                                                                                                                                                                       .
        .       .       .                                                                                                    .
                                                                                                                                j    ,                                    -g,                         .            o       ,                   j f. y;, qg
            JF                          .                ,           l                           hh '                         . //   -
                                                                                                                                                              .
                                                                                                             .


'



               gl.-.. (
                      : z Iy -l                                                                                                                ,                      y, .                                     -                     . lt'
            6: ô$ û . 9 ô       '
                                                                                                                                               .'                        -
                                                                                                                                                                         p                            .'.                  - ''
                                                                                                                                                                                                                              .- - .-Z0 - -j8                                                      9
            .
                                        pz ., . .
                                                1 5                                                                                          z., g                        '                            J., 2 .                                         .               ô           ,               o
        .
            l: j.ï ' I sa.
                        '
                         - #p l
                              --        .
                                                                                                                                                    g c .
                                                                                                                                                        z                                         p:.
                                                                                                                                                                                                    --                         t
                                                                                                                                                                                                                               ?
                                                                                                                                                                                                                               -,                              (. .;.. k
                                                                                                                                                                                                                                                                       î.
                                                         () h'                       !   ,               1-.
                                                                                                  tltl' -4
                                                                                                  k                                                     .. -                              h/r.                         ,.tq
                                                                                                                                                                                                                          p                            jj. .                   j/r
                                                                                                                                                                                                                                                                                 kt.
                                                                                 .       .                       ,
                rs 9                                                 '                                               .       ,
                                                                                                                                         52,                      ç '                         j .                                              )û                      .
                                                                                                                                                                                                                                                                       2.1 .
     etbiv')l -$.'. t'-                   - -2 5-' ' '
                                                    *        .
                                                               ''f- f- - -                                               *               . '

          (, ' (1   .
                           l
                           ?z ,
                            '
                               $ z y.   -
                                            .
                                                 * .g jj
                                                     .
                                                        *yj jj. .g jojje         .                                           ,   .              .


             1 ?' r!(Il
                      ,r
                       lrp,sxôn.
                               1-ar)
                                   f,
                                    lrf-
                                       1all
                                        . '
                                          .1.
                                            /,,f 6        ' C/'      , t ,,,
    Jûûr ' F ' 'l
            *
                      z - e fz ' . v'.              c.
                                                     't
                                                      .
                                                      ,
                                                      f 's:-
                                                           $ 'rs.     s                                                                        : w                    p
                                                                                                                 r           't                 '                 1           z                       t &                              7 f.                        t)'                 z
            I 1d
               f
               !
               k
               -'
                /i
                .
                -
                  t
                  :
                  ' ''
                     t
                     :
                     ;'
                                        '                        '
                                                                                                                      -k
                                                                                                                       r
                                                                                                                       ;
                                                                                                                       - t  l
                                                                                                                            ;
                                                                                                                            p -                                               -
                                                                                                                                                                                              '
                                                                                                                                                                                                              -;
                                                                                                                                                                                                               ,                                           '   1
                                                                                                                                                                                                                                                               I
                                                                                                                                                                                                                                                               E
                                                                                                                                                                                                                                                               1
                                                                                                                                                                                                                                                               7           1
                                                                                                                                                                                                                                                                           '
                  ç j ï!                        .                         a
                                                                                                                     ,. /)t-/ ...                                                 1. ,lf (?'c...                                                                               ' .:, 1!-
                                                                                         .


                                            -                            . .                 f'
                                                                                                 .
                                                                                                  j. ë.o                                     . .
                                                                                                                                                                      .. Ag           .
                                                                                                                                                                                                               .
                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                           . . j, j
                                                                                                                                                                                                                                                                  ,.s                          ,           -
                                                                                                                                                                                                                                                                                           ,
            ê I                                                                              I                                       ô,                 pf. t'                                J               5,           p               '- ;1' /
                                                                                                                                                                                                                                                  :
                                                                                                                                                                                                                                                  5fj-                             r
                                                                         .                        -

                '
                                                                                                                             . (
                                                                                                                               j! pq z #                                                          . ';; j/ gjlgytjt-.,v ..
    1
    . sr        -
                                a                                    -/              :                   c                    - -                                         x.                             2- 1,1
                                                                                                                                                                                                          9(, t
                                                                                                                                                                                                              1'
                                                                                                                                                                                                              .       ' . --
    1 ?z   11 ? r/ .' ê. .5L .2! ' -. tR                             .                                       -
                                                                                                                                                                                          ,                                ; .
                                                                                                                                                                                                                             '
                                                                                                                                                                                                                             ef                ô                               (               r
     g,I r .
           2.
            9 '    $         f p(;tj
                                   )t,  rj                                                                                                                                                                     .           v               ty g . -,
                                                                                                                                                                                                                                                   -
                                                                                                                                                                                                                                                   ,at l
                                                                                                                                                                                                                                                   ,




                                                                                                                                               rj



                2.
                 Zl
                  -$-
                    29 1f, ê U '' (((Z
                                     ''
                                      - rû'                                                                                                                                           '                  ù                                              -2 . t                           z.1.f '
                   q
                   'é
                    ?dâ,
                       $ ;'
                          14û tû ''
                                b       ''                                                                                                                                                        9 6 -2.-                                             ô$                              . 2. '
                                                                                                                                                                      fg
                                             Case 7:19-cv-00609-NKM-JCH Document 31 Filed 04/09/20 Page 19 of 26 Pageid#: 160
                                                                   *




                                                           9                     1                                               ,                      $î '        .
                                                                                                                                                                        '
                                                                                                                                                                            ,       Y                .
                                                                                                                                                                                                         -
                                                                                                                                                                                                                           f1l,                   k,ê
                                                                                                     ,                                                                      w.      l                                     êl          û           1           é
                                                                                                                                                                                                                                                              / L         r
    '
                            -
                                              r-        .;o '. j'  .'     r' ga ';. '        -
                                                                                               ï
                                                                                               î '-J.Y g4- gjr
                                    .
                                                           l      j,!
                                                                    ;-t .
                                                                        g.
                                                                         ' '
                                                                          -
                                                                               . j,' b o .) .- i o #- -g l //    .




                        '
                                '                  1 9i
                                                      1 r          lh
                                                                    '
                                                                           2,'î 422,i
                                                                                 '
                                                                                    r ? $(t- '
                                                                                             ?, ' 9 û f' '   so
                                                                                                             -
                                                                                                             '



                        c'              -                   1
                                                            'ô zû-( '    l''1       .5           4 ê- ' '' o f,
                                                                                                       .




        '
               Js1.9     '-  a '....f-
                                     lë 9,J ? .êt       -
                                                        ,T - '- .
                                                         .      1
        '2
         -
         9 - ;
             iStz'-
                  l- is ' 't .s d î . '' - - f   ?rzs- S    J
        hjl. .''
               .
               é/ . j-
                     t                                                                                 I. . ,o                                               û                          /4                                -          l            ?
                                                                                                                                                                                                                                                  z'Jl
                                                                                                                                                                                                                                                     'û lr - ' '
                                                                                                                                                                                                                                                               l
                                                               l
                                                                   %                             l
                                t                  /' 9 fr .   .
                                                                                     .   j. t!,                                            .
                                                                                                                                                                                . ..                     $
                                                                                                                                                                                                             jh               q t;l             It          6( l(1
                                                                                                                                                                                                                                                                  .   .r 2,         I
                        hï13.j..2,1gg;a(
                                    .
                                       sgj , .
                                             î.' .       .j           g, .. .r .                                                                                                                                                                              j% j
                                                                                                                                                                                                                                                                 qj .0/
                    9:: 11,             c      l     ô' 1 1                ;tl î '           '
                                                                                                                                 ''
                                                                                                                                                                                                                                                                Y '
                '
                     $ cô . /) '       1-    I ,s'Jz-1-2, t,. 4.o/':.: <t
                                                                        .
                                                                        l-1-o'i  -                                                                                                                                                                              f: ''
        qk.
                    .
                                        .<
                                        -
                                                           -            :                .             (1 z              .        .
                                                                                                                                                            '-h             .                   11
                                                                                                                                                                                                         '
                                                                                                                                                                                                                 Ir       *
                                                                                                                                                                                                                                  It/) ..(f ,-g? $            @
                                                                                                                                                                                                                                                                              - --
                                                   (): I                                         I,r                         '                              ,                           '                                 lF1.       I
                                                                                                                                                                                                                                     ?-                 $.
'


                                                           *
                                                                             l   *       *                                                              .                       *       .                             .
                                    r         ?            ;                 '                   - f'                            '                      I                                                    ,                    5.
                                                                                                                                                                                                                                  , 5                   .q            p 5 2.

                            t                          tj jr -               .   ,
                                                                                 g                                       j
                                                                                                                         y, . -                    ..
                                                                                                                                                             t
                                                                                                                                                             j
                                                                                                                                                             ;y - .
                                                                                                                                                            a.                              y
                                                                                                                                                                                            jll                           y
                                                                                                                                                                                                                          ;
                                                                                                                                                                                                                          i-                '(
                                                                                                                                                                                                                                             )k         jj
                                                                                                                                                                                                                                                         / .jr
                                                                                                                                                                                                                                                             ,        2j
                                                                                                                                                                                                                                                                       g
                                                                                                                                                                                                                                                                       k
                                                                                                                                                                                                                                                                       :      j
                                                                                                                                                                                                                                                                              l,
                                              $,
                                                                         j (
                                                                           t..                                               . ,                                    2.
                                                                                                                                                                     5
                            1 ji . j .; p                                                                                    .                          .g t                            .                    .            c: .
                                                                                                                                                                                                                             5                       2. p                 . /.
            l         .9                                                     ê,.2 :.9                                             û                          l               . : 1                                                        92.                         6       û 9
                                                                                                                                                                                                              '
                f
                l/'1 z                                                                                                   .       )'                                         ''   zqt. t zû  .  ; '. 9
        4%
         .      ,      jj l j
                            ocy jj 4.y.j...y                                                                                                                            .j . qNo .y        y,y j .
                                                                                                                                                                                                 yy,jy .)
        '
           j * f' .
            t
                     i û . ).l  :jy
                                  g .,.g g . .1yyj)s jl
                                        -
                                                          yj jjj y j
         (t )     j,
                  ,      -c       c -      (- #.
                                                $ j-
                                                   ' ' ;.. -- .g
                                                      q           ;k ,
                                                                     j;                                                                     ,
                                                                                                                                               *


                            '

                                    .         .
                                                  9            -             '                     û             $-
                                                                                                                 :4.'
                                                                                                                    f
                                                                                                                    )                 c    f'                                                        '1 *-5() tas-
                                                                                                                                                                                                                 ,- z -'
                                                                                                                                                                                                                       I                                              C' -' -
                -
                            f-                            I j.                                           c. ;-. - j; g,                                                                              j .,     .,       A
        %                                              J.
                                                       .
                                                        ; 0 //                                       . .                                  '-l - l / ' /
                                                                                                                                                      ,
                                                                                                                                                      1 ;'
                                                                                                                                                         /                                                                        ,t
                                                                                                                                                                                                                                   12.                        .                   .l
                                        .

        ' $ k .- / gy.2 ( ;                                                                                                                                      y ,                            j.. jjjjt
                                                                                                                                                                                                        jyj
                                                                                                                                                                                                          a .g,                                                   .           .
                '
                                ,
                                                                        S- 1 v                           .
                                                                                                                                               jp
                                                                                                                                                .                                       n .vg' lp'20                                      J             9.; .
                                                                                                                                                                                                                                                            It                .
                                                                                                                                                                                                                                                                              6/
                                                                                                                                                                                                                                                                               7..
                                                   .  j            .                         1..                 l                                              .                                        .                                                     .

                                    25                         ? -                                                       ' s'.                              , # gqI
                                                                                                                                                                 r- ',*  1-- ;,jj' '                              .                                                               '
                                                                                                                                                                                                                                                                                  ..'
                                                                                 '

                                             ûi
                                              q            '
                                                                          u. s                                                            lva
                                                                                                                                            -jr-
                                                                                                                                               êcf-
                                                                                                                                                  f.
                                                                                                                                                   ,    1 kmscz1
                                                                                                                                                   r' q-'      * 12.4,t-     ' (, '(11
                                                                                                                                                                                     .               -



                                             ?'2:                        %5l.
                                                                        .-
                                                                              û0 'l
                                                                            9/-   /lprqp
                                                                                       -s,                           '

                                                                                                                                                                            8
                                Case 7:19-cv-00609-NKM-JCH Document 31 Filed 04/09/20 Page 20 of 26 Pageid#: 161
                                        #




1           ,
                                          ;,      / ;j
                                                     .                                 9              '                       , - sg,9 /I
                                                                                                                                        pp                                                                  (1- /.g,j
                                                                                                                                                                                                                    ).).
                                                                                                                                                                                                                       ,
                                                                                                                                                                                                                       s
                d 6     .                          ' t '                               ;'            q '            .
                                                                                                                    5                   .                               . d?
                                                                                                                                                                           z d. / -                                                    I1*      ' l.
                                                                                                                                                                                                                                                   6
    fr -2,
         j                                            -.' - (,                               , I                    ; ! ((s..
                                                                                                                            5                                           ; . .ç y. ,                                                        .1- ,
    .

    :                       Tf- j .,                                           - & , '(,                                 ., .                                       < .                 .pr ,       .        ..,
                                                                                                                                                                                                               -- ,
                                                                                                                                                                                                                  ..-              .
                                                                                                                                                                                                                                   ,
    1; l            '
                                                  .?                               .         é c . , .. Z/g'                                                        hh . /- ./ '' ?
    û               .n 6                                                                                                       ,s
                                                                                                                                L                   I1,             '                       '

                                                  J'               '
                                        9c
                                          '
                                                                           o ,
                                                                             q -.          1.
                                                                                            ,wl,
                                                                                               -92.
                                                                                                  $. .
                                                                                                     1' '
                                                                                                        .b                                      ? s1(
                                                                                                                                                    ?
                                                                                                                                                    -f ,(Iû,-. (
                                                                                                                                                               ï                                                                           '
                                -
                                              '
                                                                           es          k, s' 'ô                c' r            - '              - t,2,                  t. 5 ît.' vifllrl1$ - ?z6 '()
    g, (rl ' .. .,.jg 9, o 1 ,.     I     -
                                            1. ' ' ,'
'
     f 5-   sv.-c qtIs .
                       2 g.
                          o .    ,      ' '       .'
                                                   c o 2.s
j .' . . Jl . -.j. gçj
                     - ., jjj tv p,-yj
                                     -yj; - ;J g ; f. (j                                                                                '
                        .
                                                                                                        J                 r
                                                                                                                          .                                         .                                        .
                                    9,             9, 2 2,                         '                  ûS                '-f'        &           -                                   z

                                '
                                    (
                                    ;,                             ;           ,                      ,    j .                          ss                          .,                              9. ' 1sjgp

                                                                   *


        N                   #
                                                  ôôIl (
                                                      p
                                                           ,


                                                                       >
                                                                                             gs .
                                                                                                jj* , . ),*V oy x*
                                                                                                                 ,
                                                                                                                 $,
                                                                                                                  $.yjyy. %oy ;. j.
                                                                                                                                  (j*
                                                                                                                                    y
                                    @mç                                            , .


                    1.                                                     rf2.                                ,                                                        '.                                       .                          -z
                4                                 .                                ?,                 e,                                            fl                                                       ,
.       .       .                                                  .       ,y$
                                                                             .              .j        .                                     /'
                                                                                                                                             y                              .           .                            . q
                                                                                                                                                                                                                       y
                                                                           #                           .                                                                /                               .                      ,

W ;l
   -
   1CS t lt,4KC 60L#.Gî' rl1 &,#'                 .

                                ,                                                                                                                                                                            -.          ---

                                                                                                      ôé                                '               '               -                                    S
                    *                             d.                                             ,         I
                                                                                                           d              .             . ''                                        *                                              ,
                            -                                                                    ,                                              '
                                                                                                                    .                                   .                   .                                /             g           :
                                                  l                                         2.        z .           &         '
                                                                                                                              . .       26?,6. . p '
                1,                                ê                                                                                                             -           .
                                                                                                                                                                                .
                                                                                                                                                                                                .   z                      .           '
                                                                                                                                                                                                                                            .
                                .                                                      .                       rà        1 /4                   .           .               .       .                                      .
    û                                                                                  l         ?'                                                         (                                   d't                                -
    ; '
      /
      '
      1o                                          b
                                                  A'p b                            . ---'                                     ''            ,           p-r -q                      ()#g                (,                 *s              '&
                                    1                                                                                                                                                                                .                           t
                                    p                      d ô'                                                                 fl                  '               '
                                                                                                                                                                    f                                                                      1,
                                                       .       .                                                                                                    h                   .           q*
            r                                         1( l t'                      '                  -            1 l,d                            '
                                                                                                                                                    ,               '                   &' I                               .
                            Case 7:19-cv-00609-NKM-JCH Document 31 Filed 04/09/20 Page 21 of 26 Pageid#: 162
                                   I#


'                                                                                                                                                                                                                                                                            '
                                                                                                                                                                                                                                                                    .
                                                                -
                                                                                l                                                                                       .                                -                  -''
                                                                                                                                                                                                                              - . . - l. . ' '                          -. '                                 '
                            -               ()                                  lt                           :2Lû1!                                                                                 lt7                 .a1                      -I1 l
             .'             9 fû-   .                   ,


                                                                                                                 .
                                                                                                                                    .
                                                                                                                                                        .

                                                                                                                                                            .
                                                                                                                                                                        -
                                                                                                                                                                                . .
                                                                                                                                                                                                                        jyy/ .            1- . . .. j
                                                                                                                                                                                                                                             ;y.
                                                                                                                                                                                                                                             .      -      j,
             84(
               1 I.
                  J k-  &                                       .

                                                                    tlfljI
                                                                         .              ,
                                                                                                                                                                                                                              S. .j..gyy stjm ysm                                                                         ...
           .      !ns:nf17JJGkkirs
                 k'                                         t ' i4.-
                                                                   s,xrrf
                                                                        ..
                                                                         l                                                                                                                                                    '' . .       :.
                                                                                                                                                                                                                                            1.-ot
    -                                   ' inz:l-gsw;ûq
                                                     s'
                                                      /92.
                                                         1. b f,           '                                         .
                                                                                                                     .                                                                                                                                     ul-
                                                                                                                                                                                                                                                             y.
                                                                                                                                                                                                                                                              az.                .
                                                                                                                                                                                                                                                                                                             --

                                                .
                                                                                -
                                                                                    17Ji   -41û
                                                                                       flnd'
                                                                                           l           :'
                                                                                                        t?
                                                                                                         .
                                                                                                         Js             t/
                                                                                                                         lrrl
                                                                                                                         .. ' r? ,
                                                                                                                                 1' . b                                                                                                                                                                      ùl
                                                                                                                                                                                                                                                                                                              qins
                                            h                                                 1l-l-.
                                                                                                   -l
                                                                                                    -
                                                                                                    ursrl4rûanl4 St3whI       z'   , '
                                                                                                                              ,                                                                                                                                                                                  .



                   ,
                       l,gk-
                           o
                           '                                            ?z ' -
                                                                             $' 14h zh'
                                                                                      r
                                                                                      ,
                                                                                      '*1.-,9 s 1 .
                                                                                                  1. q
                                                                                                     . '                                                                                                                                                   l#               sw                           ' f6/
                                                                                                                                                                                                                                                                                                             ?,   '
                                                                                                                                                                                                                                                                                                                               -



                   1.$lJ
                   .                                                    '                                            .'
                                                                                                                      z.4,.
                                                                                                                          1.4, 9 (
                                                                                                                                 1 '.                                                                                              '             r ' .11his-liut)o                                       .

                                                                                                     t                                      .           2,û                                     Tt                                                    L- &               s                   S
                                    /                               .
                                                                    J                        -                                                                                                      .                   .              . 1                          -                                '                '
    - --
                                                            .   '# J                                                                                                    t                                                                  . 5 p'          t
                                                                                                                                                                                                                                                           l        l/16         .
                                                                                                                                                                                                                                                                                 9
                                        .                                               .

                                                                                             41                                             .
                                                                                                                                                                                        l. j                                   . . .'                                l
                                                                                                                                                                                                                                                                     z                   4.                   ,S
                                                                                                                                                                                                                                                                                                              l
                                .
                                            c                   . .                                                                                     . 1
           .
                        .
                           ' *                                  '
                                                                                    '.       ,                                      I'y/
                                                                                                                                    lu
                                                                                                                                                                        -
                                                                                                                                                                        j)
                                                                                                                                                                                                    --
                                                                                                                                                                                                     j
                                                                                                                                                                                                     z
                                                                                                                                                                                                     .-k
                                                                                                                                                                                                     . .Uj,
                                                                                                                                                                                                       m  jy.j.;,- .. ./.                                                                .
                            .
                                                                                                                 .
                                                                                                                                        .                                   ;
                                                                                                                                                                            .                                                                         (j                                         o
                                                                                                                                                    .
                       .                                                                                                                lz If,Iz                                                .                   .
                                                                                                                                                                                                                        s          I              j.                    jy (j.                                             -       .
                       t                                                                .
                                                                                                     4
                                                                                                         .                .,
                                                                                                                                    '. /                                                                 ê;jy4jj
                                                                                                                                                                                                               -
                                                                                                                                                                                                             . ,
                                                                                                                                                                                                                                          x
                                                                                                                                                                                                                                          s  ) ï
                        '
                                                                                                #
                                                                                                                                                                                                                                       yj; $ . / j;
                                                                                                                                                                                                                                       ,


                                                                                ,
                                                                                             ;,
                                                                                                                          .
                                                                                                                                $2r/
                                                                                                                                -  ïlpélll-l
                                                                                                                                           -
                                                                                                                                           htlf
                                                                                                                                              ?û            .
                                                                                                                                                                                                                    .                  '' :   w4Ssé '
                                                                                    -
                                                                                                                           ,

                                                                                                                                                                                        .
                                                                                                                                                                                                 jv.
                                                                                                                                                                                                   j
                                                                                                                                                                                                   .; j y
                                                                                                                                                                                                     ,
                                                                                                                                                                                                        j                                          j             jjgt
                                                                                                                                                                                                                                                                    y a.
                                     y                                                                                                                                                          .l .j y                            .
                                                                                                                                                                                                                                                                .. -    )yj                                                        '



                                1)b -$ t         . rê * éz t: 8                                                                                                                                                                                                     '
                                                                                                                                                                                                                                                                    i- - 11
                                                                                                                                                                                                                                                                          51(
                                                                                                                                                                                                                                                                            /
                       érûki'h(1*s ô                .y      -
                                                               d '
                                                                .-
                                                                                                                                                                                                                                                           '                         .
                                                                                                                                                                                                .
                                        -

                            .        ô#l
                                       -1$2f
                                           ?)
                                            4'- S - '''llls.-j'    ' '
                                                                    -
                                                                                                                                                                                            -                                                               '-               .
                                    :r                                  jê,I I. t,Ny.
                                                                                    /j
                                                                                     .f)j                            .                                                                .. .      o    y. yg.j. ...     ..
                                                                                                                                                                                                                       q
               -
                       ar                       -/      '
                                                                         t . t ' i ,    !        .
                                                                                                                         - .-                                                       4m ' - '- - t.fl r
                                                                                                                                                                                ....-                            '' 1--
                                                                                                              risl                                      ù                            'lô r?-rl
                                                                                                                                                                                             ,s   i,
                                                                                                                                                                                                   s               -   '                                                                                                           '
                                                                                        'I           '
                                                                                                             l                                                              d,6             9            o ).      L/1                            f             J       .
                                                                                                                                                                                                                                                                             l           .                    *
                                            q                   q                                                                                               .
                            t                                       '                        -                           24 f,                                  :                           .             â..!, r'
                       94     b                                                             û7                   rs                                                 s               .'                                                      r              I                             ,
    -                  kpJr'
                       '
                           jv
                            '2r    '2- t,' . j.'              r 'z ' ' 7                àInZ s ' s-. -s                             .                                                                          ..                                                                                    .   .


                       lnjl
                          'l          b é, -a' ;,    lù'        '-         1,t.
                                                                              x1.;1. Joqt. ls                                                                                                                                                                                                    -
                                                '

                        pA 9- '' 'na ùra ùrl-I-.âj.' . '' ; lt
                            '
                                                    '
                                                                         k1s1 '. 2ê.     ,
                                                                                         5 y 1' 5 S9 A                              .                               -
                                                                                                                                                                                                '                                                                                                .
                               j/'         ..yJ.                                              e                                                                                 .
    -                       y                            j.
                                                          s . ;j '       . j.
                                                                             '  '    ' j
                                                                                       '   j             '                                                                      .
                                                                                                                                                                                        .
                                                                                                                                                                                                    ..                                                                      ,x               .
                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                           .
                                                                        .                                                                           .

                       -                 $4.. m ,1   .98jI ,
                                                           nj.jt,ygô.. ., , n t ,
                                                                .k  .
                                                                            -
                                                                                .
                                                                                                     .                          -
                                                                                                                                                .
                                                                                                                                                                            . .
                                                                                                                                                                                                              -
                                                                                                                                                                                                             . -
                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                            .




                            t.     l'
                                    '
                                    srp
                                      r            f
                                                   à
                                                   ltc
                                                     tlùw            rlz             s          '   â
                                                                                                     / ,                                                                                    .                                                                                                                -
                      Case 7:19-cv-00609-NKM-JCH Document 31 Filed 04/09/20 Page 22 of 26 Pageid#: 163




                                   .
                                       s                ,                           .
                                                                                        j .p!
                                                                                            Iy
                                                                                             s)arl
                                                                                                 .fl.)              '''
                                                                                                                                                                         .. .. ;                                                                  o                                         o -- g
                 kiff-                                                      .-
                                                                                                JV '-(
                                                                                                     ,              ,,,,               .
                                                                                                                                                 .
                                                                                                                                                              .
                                                                                                                                                              I-c
                                                                                                                                                              .
                                                                                                                                                                                                             t-                               .                 .           .                                            % S
                                                                                                                                                                                                                                                            .


-                r2jKl
                     .
                     C.                                             I,
                                                                     J       .    l9     /v .                                                             ;                                                                                       A ,,.        ! .j .
                                                                      /)4F)(
                                                                           5   w.   juyv
                                                                                    o  p.,
                                                                                         j
                                                                                         -yg.
                                                                                            wg..                                                                                                                                          '
                                                                                                                                                                                                                                                  ïh
                                                                                                                                                                                                                                                     / , ' ' ''.gys
                 l'
                  r1                  1.i,slhjl
                                              .
                                              f2.himh0' h#1i -' .l-
                                                                .
                                                                  l.
                                                                   h.
                                                                    i
                                                                    .
                                                                    njn-
                                                                       *.   -
                                                                                                                                                                                                                                          .

                                                                        d'
                                                                         /                                                                                                                                                                    (
                                                                                                                                                                                                                                              s:1
                                                                                                                                                                                             '                                                                          '                                       '

                                   1-'
                                   . m ,û ' .     cI.
                                                    r(
                                                     !
                                                     .l
                                                      )-1
                                                        $-
                                                         , .
                                                                                ' '
                                                                                                                                                                                     .
                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                        -                                                       !            l.
                                                                                                                                                                                                                                                                                                                             .
''-                       '*                                                                ,   l l tl                         -                ù ïf
                                                                                                                                                   ) '
                                                                                                                                                     e-                                                                  ù' . 6 l                           '
                                                                                                                                                                                                                                                            -. -j                                   .
    ''
             .
                          5            '.
                                                                                                tfkmg '
                                                                                                .               .
                                                                                                                                           um jtt
                                                                                                                                                'sgm                                     .
                                                                                                                                                                                             .-                      .                -
                                                                                                                                                                                                                                          û'                            't                              ' zs-l'q
                                                                    '
                                                                                1 .
                                                                                .
                                                                                  -
                                                                                  l r'2
                                                                                      .q6/!t-
                                                                                            t-s
                                                                                              .                                                                                                        . s b        -- ,
                                                                                                                                           .
                                                                                                                                                                                         '

                                                                                                                                                                                                     b,ê ' ?a9rI
                                                                                                                                                                                                               l4lcl.j
                                                                                                                                                                                                                     '/l-
                                                                                                                                                                                                                        szs-
                                                                                                                                                                                                                           .
                                                                                                                                                                                                                           -kgà4 vjz                                                            ,


                                                        .                           .                                                                 's                                             .I                      t:
                                                                                                                                                                                                                              0-                  '                 t -S                    %                   .                    :
                           ,                                                                .
                           l                        fg      .
                                                                                                    j. ., .
                                                                                                    .

                                                                                                    ,                                      ,
                                                                                                                                            -
                                                                                                                                                          . . . .5                                                                    /
                                                                                                                                                                                                                                      h j) .-f .. .. .,.. rzq.
-                              .
                                       /        .
                                                                    S'
                                                                     e                  .
                                                                                                                                            .                                    ./
                                                                                                                                                                                  1yl
                                                                                                                                                                                    .,
                                                                                                                                                                                     .                                                            .                         . ,t
                                                                                                                                                                                                                                                                               y,..gj
                                                                                                                                                                                                                                                                                    ,j
                                                                                                                                                                                                                                                                                     ,j . --
                                                                                        , (pjt,
                                                                                              Jgg . k,(
                                                                                                      j.y                                                                                                        y                   g gogoy                                                y. . .
'



                                                                        .
                                                                                                                                                                  j
                                                                                                                                                                  '              .               '
                                                                                                                                                                                                                                                            ;ky                         .                           e
                      .                                             '                                                                  *                                                                                                                                                                    .                .
                               -                                            '
                                                                                                                                                                                                         *                                                                      4
                  . .
                                                                                                            g              :                                  .                                                  :                                                          j                                                .
                                                                                    .
                                                                                                '                                  .
                                                                                                                                                 .              jûn t,4                                                                   p,                                            l                           .   l&
                                                .               '
                                                                            .
                                                                            .                           -   .                  .
                                                                                                                                                              (,
                                                                                                                                                               .ga .,p                                   .
                                                                                                                                                                                                                                                                .

                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                        :                     ;gj
                                                                                                                                                                                                                                                                                                                !j .
                                   .
                                       ,                        . .
                                                                                                                      .


                                                                                                                               .
                                                                                                                                           ê' t
                                                                                                                                              ?.                         .



                                                                                                                                                                                     $
                                                                                                                                                                                                         *
                                                                                                                                                                                                         .
                                                                                                                                                                                                                             . ï(
                                                                                                                                                                                                                             .


                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                yp                                  ,
                                                                                                                                                                                                                                                                                .                   .
                                                                                                                                                                                                                                                                                                            çs (j-           '
                                   l                        4,                              .                                                                                                        ,                   ?,                       .t                            :1$ .                               4            s
                  -t
                 lsl               >                                                                            :                                                 dz                                             r                   4y                                                                                  .
                                       î
                                       .                                                                                                         '.                                                                      ''                                                             V                                        6

                                                    t
                                                                        '
                                                                                    1                                                  t                                     /.
                                                                                                                                                                             ' -                                     DFôùf15I#-'                                    p       .
                                                                                                                                                                                                                                                                                        .   .
                                                                                                                                                                                                                                                                                                    c,                           .
                                                                                                                                                                                                                                                                                                                                         .
                                                                                                        ,                                        . .
                                           .

                                                    :
                                                                , j
                                                                .                                           -                              '
                                                                                                                                                     .                       :   *
                                                                                                                                                                                                                     z                                          t,                                              j. ,
                  W/h.
                     s.s                                                                            ?                      p'                                                                .                           .                            . 4                           '
                                                                                                                                                 ;                                                                                                                                                              -

         .        -                                                             S                                                                                                    s
                                                                        '                                       o                                                                        j                                                                                                              .
                                                                                                        Stà                'p                                                      491
                                                                                                                                                                                     /.
                                                                                                                                                                                     .$t,                                                                                                   -                                .           .
                                                                                                                                                                                                                                                                                                                                             - -




                                                                                    '
                                                                                                                                                                                                      4
                                                                                                                                                                                                                             .                .
                                                ;                                                                                 r                                                              4               ô5                                   jr'
                                                                                                                                                                                                                                                        .y.                                 g                       ,.
                                                                                                '
                                                                                                                           H-.
                                                                                                                             -.'-1
                                                                                                                                 :
                                                                                                                                 31
                                                                                                                                  .                           ........               -
                                                                                                                                                                                         .       '
                                                                                                                                                                                                             .           ,                        :1
                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                   E
                                                                                                                                                                                                                                                   !
                                                                                                                                                                                                                                                   :..                                                  '                '

                                            =                                               -                                                                                                                                                                       %
                                                                                                                                                                                                                                 .
                           Case 7:19-cv-00609-NKM-JCH Document 31 Filed 04/09/20 Page 23 of 26 Pageid#: 164
                                   #




                                                                                                                                                 (-           .       -                                                      -
                                                                                                                                                                  S                                                      .        .
                   '
                                                   Ek n4 ô, 2,  n( '-Lk'#'     ' 1  * r ' ''                                         .                                                                                                                                  E'                        '
                                                   ,,
                                                    r.
                                                     '-
                                                      I
                                                      -r,
                                                        '
                                                        jkl-
                                                           sd
                                                            !nJ'' ' -
                                                                    1 . ''s t'..
                                                                     .
                                                                               s.,
                                                                                 s.
                                                                                  z-
                                                                                   1
                                                                                   .1.
                                                                                     ,-     .                                                                                                                                                                   .
                                                                                                                                                                                                                                                                             '



                                                                                                                                                                                                                                                                                           .
                                                   '
                                                                                                                                                  .- -                                 -   -            .                        . -                                                  -   =              -        '

                                                               : O'J'-'
                                                                      $4'                                                                                                 , Jsajsx-jlmsj s'                                                                     ' v                               ---
                           z.
                            ?-
                             ,-E- 1-:
                                    -.j'
                                       t
                                       ''
                                        l
                                        V1) r
                       - =-
                                                                                                    .       .                                                                                                        j .               .
    -                              2   dtls                                      9,                        4-.t1.$-
                                                                                                                  (t         .                                                             n atl- s qtl                                Il                                                                     -
                   V               ç
                                   Ey
                                    )L                                           q                  n r. 3
                                                                                                         15                      .                                                                                                     z -                                                        - - - - -
                                                                                                                                                                                                                                                                                              .



    '                  '


    - -                            2j.
                                     ,.
                                      j
                                      ;)was.
                                       '
                                            jg,.2.jû .. ;r ,( t. ', . g.
                                                                     '                 --
                                                                                        ;. . s .  j                                                                                                                                        .

          .

                                           '
                                              çfl , ' !,-1   -(
                                                              1) . $.
                                                                    r .',$ rp..z14Ii4lz ' -1
                                                                                           -û ''' vt /1ls
                                         tt-s-T
                                              - w4gizl
                                                     -,-c
                                                     '   t-Elc: % ,,  -9ar.-
                                                                           I-,                 .
                                                                                                - --                                                                                                                                            *                                                  .



                                                                                          .                     . ..


                   . r             .
                                          66   -
                                                                                                               a,
                                                                                                                s; .
                                                                                                                   v. . .
                                                                                                                        gf. .
                                                                                                                         .

                                                                                                                                                                                                                             y
                                                                                                                                                                                                                             ) (jy . yjg..  ju.
                       ,
                                   f. b j
                                        .
                                        f
                                        )(àj                   .

                                                                   - -                        .         I
                                                                                                          '(
                                                                                                           af-.,
                                                                                                               .
                                                                                                               r- .
                                                                                                                    j   '
                                                                                                                          ;.
                                                                                                                           q
                                                                                                                           y.
                                                                                                                           -
                                                                                                                                                                                                                                  '(
                                                                                                                                                                                                                                   jj
                                                                                                                                                                                                                                    aaj
                                                                                                                                                                                                                                      ,
                                                                                                                                                                                                                                      j.jjj
                                                                                                                                                                                                                                          y., g. o
                                                   .                                                                                                                                               ..
                                                                             6                      T 41 L l                                                                                        y   ç

                                                                                                                                                              .                                l                     .
                                                                                                                                                          -
                                                       l                                                                         6               û                                                                       *'                     :
                                                                                                                                                                                                                                                .

                                                                                                                                                                      .        -

                                                           ;
                                                           z                 êz                         .   t
                                                                                                        tû œ :  .-          &    j. ,$ .   .-
                                                                                                                                           ,                                                                    ..
                                                                                                                                                                                                                .                                                   ... . '                                   -




'
                                   g' k                .                                                    ' ' '' is '
                                                                                                                      .
                                                                                                                      1.su-
                                                                                                                          s-
                                                                                                                           kin?; zs..â r/-
                                                                                                                                         çal1.,                                                                                                                          ---
                                   2                   W                              .
                                                                                          .
                                                                                                    ,
                                                                                                                             ê               l.f
                                                                                                                                             .
                                                                                                                                                                                ,
                                                                                                                                                                                z
                                                                                                                                                                                  FN
                                   .                                     -                                                               .                            .                                                                                                 ..
                                                                                                                                                                                   ,                                                                .       .


                           .       .
                                               59     ' r         , c '1r 21.
                                                                            9 t1,                                                                                                                                                      ' . -l1 -      t'
                                           y.. y .j.. , j j.. .j, .g . ; j.                     -
                                                                                                                                                                                                                                              , xy
                                              -53 ûûû f        1- fl - '.
                                                                        $2.21hJ2.
                                                                                '                                                                                                                                                      '' -1 -'-'2,t;.
                                                                                                                                                                                                                                                     '- '
                                             :           .r?ct
                                                             k9 t f  j b E                                                                                                -.                                                            mln-l
                                                                                                                                                                                                                                            -rIh.5
    ..                                                 %
                           .       #       @                                      *                                                                   '           ,                                         *                           *                                        *

              .                                                                                         4,124                    r                zt Ir                                    1                                           -1               t           .
                                                                                              k         .p t,1I$                                                  :.
                                                                                                                                                                   s '                                                           1     ,
                                                                                                                                                                                                                                                j ' ''
                                                                                                                                                                                                                                                .    .                       'k .'                                -
                               . '             .                                  .                                                               q               .                                         .                               @                                         .,

              -'       I       .                                    ..                t       ...                                                                     .                                                                                 -           .            ..




                   F2                      '
                                                                         '   4
                                                                             I                                                   ru
                                                                                                                                  as : '                                                       I
                                                                                                                                                                                               / J--- ,                                                  v ,1)7.
                                                                                                                                                                                                                                                               r-
                                                                    ..   j. yj'
                                                                         .
                                                                              ï .
                                                                              .
                                                                                                                     .
                                                                                                                         j,(             l            .
                                                                                                                                                                               . jfjrjiks'j,jg .-j ,                                                ..              ,
                                                                                                                                                              Z                        ''                                                                                                                         .
                      Case 7:19-cv-00609-NKM-JCH Document 31 Filed 04/09/20 Page 24 of 26 Pageid#: 165
                                                     #'


'


                                                                  -                                                                                -                         '
                                                         ..                                                                                                .                                                                                                                                       .
                                                                                  .                                                                                                                                                                                                     -              .


                                                         rclFlplnilf-
                                                              .

                                                                    î . s,(1.4 :           .               .                                           .

                                                                                                                                                                                                                                                           .--                                     '
                                                                                                                                                                                                                                                                                                   .
                                                          û9û û                                                                                                     <                                     ê'             .                                               l             -M' p'                                .
              V$                 6                                            -
                                                                                                                               -$-0
                                                                                                                               ,  .
                                                                                                                                    -                               '
                                                                                                                                                                                      .
                                                                                                                                                                                                                             .            -
                                                                                                                                                                                                                                              j
                                                                                                                                                                                                                                              k.. j . . e ,                            .
                                                                                                                                                                                                                                                                                                   .j
                                                                                                                                                                                                                                                                                                    y,.                  )
                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                   .
                                                              ûû                                   t
                                                                                                   ) 11        -       .
                                                                                                                                                                                                  .
                                                                                                                                                                                                      gl                     .   :r'
                                                                                                                                                                                                                                   -I-I/)-1'p r.Ifl                                                '
               *


    ---
              Vl: .       U4'j58 -
                                 F-,'                                                                              '. .                                    '    .
                                                                                                                                                                        ..
                                                                                                                                                                                     .                                                         .           - - '.                                            .           .
                                                                                                                                                                                                                                                                                                                                  -- -



                          g,
                                         ô7                                   1û9 r -     ''
                                                                                                           *
                                                                                                                                                       b C*.                          ' ..f.  '
                                                                                                                                                                                                                         *
                                                                                                                                                                                                                                                                         -l#           16 û
                                                                                                                           .
                                 ).21. lrl ,
                               - .                                                                 q â                                                     r-                                                                                                                                                                --
    -                     '
                                                         l                                 (9
                                                                                            .
                                                                                            n''1
                                                                                               .
                                                                                               1* tIa I.
                                                                                                       ùê ô.
                                                                                                           ë                                                                                                                                   ' tt
                                                                                                                                                                                                                                                  'ok-
                                                                                                                                                                                                                                                     t
                                                                                                                                                                                                                                                     k':hl-
                                                                                                                                                                                                                                                          .#
                                                                                                                                                                                                                                                           ' f'                                                              -.- .
                                     ê
                                     ,!1r:j-
                                           1â-
                                             '
                                             1k'
                                               . J.
                                                  ôm '    .                       .            .       .
                                                                                                                                                                                                      J              ()                                '
              '
                                                                        J
                                                                        jAj                                                                                                                                       .. yjgyy. s y.yjj-j
                                                                                                                                                                                                                                    .r
    -
              .
                          t
                           .
                                     .           ,
                                                              y -' r 'r-      -
                                                                                                       ,
                                                                                                                                                                                                               )'    y, 9$ tj    1,
                                                                                                                                                                                                                                  -L 41.,              .             .                                 ...

                  rl1 .    %
                                                                  1                                œ           e                           .
                                                                                                                                               ,                                              au û                                    m9                     .                     s
              91
              .                  z,r                                                                                                   $                   t,                    t.
                                                                                                                                                                                  z,                                                                                                                         '                      --




                                                                                      i
                                                                                      '                -           .                                   -
                                             :rn                                               .           .                                                                                  . %                .
                                                                                                                                                                                                                             -
                                                                                                                                                                                                                                                                                           :                         .
                                                                  .                                                                                             -                 $                                               7
                                                     SY
                                                     '                                                     l                                   '
                                                                                                                                                                                                                                      '            7 1/
                               . .                                    '
                                                                      z                                                        *       .                                                  1       .                              ''
                                                                                               I r                                                                               ù l                      s                                        :                           r ér s n
                           !                 . j                                          b                                                        êz t,.
                                                                                                                                                        s                                     9           ,
                                                                                                                                                                                                          S r                ?:                                                                    ' l
                                                                                      ozok3.                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                   '
                                                                                                                                                                                                                                      .



                                                                                                                                                                             $ ..
                                                                                                                                                                                'j..
                          I 41 1rp                                                         . 1.
                                                                                              11'
                                                                                                .                                                                            * 1.Iw j
                                                                                                                                                                             1
'
                                             *       *
                                     .
                                                                                                                                   .                                                                                                                                                                                 %



                                                                                                                   -                                                             j (,
                                                                                                                   '
                                                                                                       .
                                                          - ..
                                                                                                                               .                   g.                            j                             . og               )                                                '
                                         d
                                         t
                                         s
                                         ll
                                          '
                                          -                                           .        1
                                                                                               6
                                                                                               111
                                                                                                 h'd-
                                                                                                    i'' -
                                                                                                        .'                                                                            -
                                                                                                                                                                                      'd
                                                                                                                                                                                       !
                                                                                                                                                                                       E
                                                                                                                                                                                       ,'
                                                                                                                                                                                        -l
                                                                                                                                                                                         r
                                                                                                                                                                                         --
                                                                                                                                                                                          '

                                         D                                                     Fir,
                                                                                                  9-
                                                                                                   I-                  -                               ê.           ,.       .
                                                                                                                                                                                                           '

                                                                                                                                                                                                                 1' ) . '
                                                                                                                                                                                                                 '

                                                                                                                                                                                                                                                   .         -
                                                                                                                                                                                                                                                                                               .             .
                                                                                                                                                                                                                                                                                                                 '




                                         iil -                                                             -9. jz
                                                                                                           '
                                                                                                                tt:lk-!l       -                                                      érlrt)lr?                  .
                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                           .


        .
                      -                  F ,                          .,--
                                                                          .
                                                                          .
                                                                                                                   q                                       g                                  z 1,
                                                                                                                                                                                                 1--.---.
                                                                                                                                                                                                      -


                               ---f
                                ..C:                                                               .t.-
                                                                                                      0       & k-m- z9f,
                                   )-'   -

                                         e
                                                                                               rûqk
                                                                                                  '-tûrôr 4cr '4r-''
                                                                                                                   -â-gziI'!                                                                               .
                                                                                                                                                                                                          ..--                                     - - - -


    H - - -   =                          1                                .               ..   ;br rë,                                                                                    4r l zû                                              .       .         .
                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                             .


                                     U-                                                        Fër
                                                                                                 kzts-zr
                                                                                                       .
                                                                                                       su .
                                                                                                          Fi                                                                                          r                  ,c è ' û,.1
                                                                                                                                                                                                                                   -
                                                                                                                                                                                                                                   0.
                                                                                                                                                                                                                                    ,,î
                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                      -,                                                           cI                            --
                  Case 7:19-cv-00609-NKM-JCH Document 31 Filed 04/09/20 Page 25 of 26 Pageid#: 166
                                      *


'




          '           --$         .   .     x -       .   (gùr.
                                                              tûlrbertl
                                                                      klsl
                                                                         --
                                                                          r'           -                                irszl.
                                                                                                                             tj                      -                -- -
                         L.                               (?'a ïfrqf -                                            . as                        gb                               -.
                                                                                                                                                                                    . ..




                         i                                        .                             zl Flkrz:cy-ly-zul-                                      --                    -                    .-
-                        j                   -                        .. j-                               x
                                                                                                          j         t ;y ygxyyjjyj,                                  g y gojy                       .....
                         ()-
                         (7
                                          - - -           71.%x.l
                                                                --/t
                                                                   s
                                                                  l'
                                                                     û
                                                                     -
                                                                     kll                                                -
                                                                                                                        tt '
                                                                                                                           -z1,-z9t
                                                                                                                                  q                                                                 --
                             '
                                                 ..                   '                    .   lp.
                                                                                                 -5s--
                                                                                                     .
                                                                                                     -E.
                                                                                                       I
                                                                                                       -û
                                                                                                        .
                                                                                                        l-2-
                                                                                                           .
                                                                                                           ,. r 2.'zblq                                                             -               ----
    -
                                      .
                                                          Lz,s                             'ûna'
                                                                                               lI
                                                                                                lirp-g
                                                                                                     z
                                                                                                     ..
                                                                                                      i
                                                                                                      .
                                                                                                      p                 .
                                                                                                                                          :        azû                ?
                         q                                % rp?
                                                              ,n(
                                                                $ ù (7  :-
                                                                         /
                                                                         .
                                                                         1 cz' --
                                                                               ttrf
                                                                                  .
                                                                                  gzs-
                                                                                     rv-a '
                                                                                          kubk r
                                                                                               -rz
                                                                                                 'l-k-k2-lm-----                                                                                        --
                                                           .      -/z5s-jIr
                                                                          q sj r l-     sz:tq
                         T       .- - - - -
                                                          '
                                                              ri?,
                                                                 o$r-& çôél1qJ11
                                                                               ,-11/2'1- lgrfJ.
                                                                                              z)CJIq--                                                                     .

              .. t)                                             ' 1- 1                 sûri t.'f'
                                                                                                qrf: -
                                                                                                 %                                                                             lp20
                         y/                                       '                        q p55-                                     Ij..goj
                         W                                Scrll.râ f                                      .fzck--ê
                                                                                                                 c-
                                                                                                                  ti
                                                                                                                   ?.?- ez-q1û5- ôr- ?-. zpq                                                        -   - -


                         A                                ()r1-r'
                                                                al 1                                       t% êr'gwnps-ç;qlj4, -frz 'a tg6%                                                    .-   -     -


                                                              J -.z b-                                    ;v : g                               .
                                                                           -
                                                                               z               (                  z2 2                                                                                    -



                         Lh                               /û''                         9                  -25 û s S t X, :zr-3-      pjz ' -
                                                                                                                                   v. j ...
    - -                                                       '
                                                                                                '
          -
                  - .    I!:              .. .                                             tjI       gius gjyayyy.
                                                                                                              -
                                                                                                                 jjnjëm, 44jj.sw '
                                                                                                                        .
                                                                                                                                 .
                                                                                                                                 (
                                                                                                                                 gj
                                                                                                y                                                                         ,
                         0('
                           z                                  t'                   '                 4.9
                                                                                                     2,
                                                                                                     -
                                                                                                       .M.
                                                                                                         .1.
                                                                                                           -
                                                                                                           .
                                                                                                           rt(
                                                                                                           k )@rlw2nt
                                                                                                                    :.jiq-
                                                                                                                         l
                                                                                                                         3-lnt                                       h ?'#2ûq
'

    .                                                             h


                                                                               7XQ (1r '' ê>                      - -
                                                                                                                            &. -&                            '         -                   .




              .
                            '6 '
                               020 '. -  0, 1' 1
                                               '
                                               -
                                               0- JJ''    r' '-
                                                               &'                                                                .


                        2,S        j -''         -'-   'j
                                                        q. - (j, 21
                  .
                                                                                                                                     z(             ..                                *
                                                                                                                                                                                           .
                                                                                                                    .-
                                                                                                                             j                                   j
                                                                                                    E C                       - 0 -24 2   --


                        t&                       j                     -                        .          ' .                            '              -
                                                  z
                                                  '.

                   ) ) Caseb'-4J7:19-cv-00609-NKM-JCH
                                           .   -#t'
                                                         J. .                             -                            Document 31 Filed 04/09/20 Page 26 of 26 Pageid#: 167
                  .
                  ' ...4k j b vtl. (k -
                     I . .
                                        .. '
                                    .* x.  .,
                                       x.q- /
                                         '
                                              q j.
                                                          I ' 1' . .
                                                                                                                                                                      O
                      ,
                       .  j.
                               (:
                                F4ns1.
                                                          I
                                                       A ,d'0 1
                                                              '1
                                                                          $z
                                                                           '. .
                                                                                         '.
                                                                                              .
                                                                                                                                                                      +
                         -. i
                            '3
                            t1
                             .
                             $.  ,.
                                  '
                                  1$k
                                    '$ '
                                       -
                                       .,
                                        '- --    @
                                                 i
                                                 :.
                                                  ç
                                                  1
                      $ 1?      '                              ''          -::
                                                   .. .
                              1.'      -
                                       j.         $
                                                  . ..                     . :'. ' .$
                                , ....j ,t' -.
                                             .  .
                             .
                                                  v                                                '.
                                 j t.   x
                                        '.
                                         k
                                         'j;k.q
                                          'l
                                           :
                                           .   ,k
                                               '-j .                      -. ek .
                               ..'   I
                                        t,     4
                                                              .(
                                                               f,              :'
                                                                                 .,..
                                      d ' v                                                                                                                 =
                              '   P: R L.1 .*E R                                J              '

        vsn '
            q
            u.ri
               z.
               -   '.
                    zI%.
                       J YSt
                           -
                           p.,Aî
                               )
                               v
                               1.Vj
                                  ..
                                   ?
                                   t
                                   x.
                                   $)
                                    m,
                                     .k
                                      o%&
                                        k
                                        t                                                          .
                                                                                                                                                           =              8
        %   ,: '-...                   .-.
                                             '
                                                 A          ht,
                                                              -'
                                                               -,
                                                                .
                                                                -----'
                                                                     -
                                                                     h
                                                                     '
                                                                     ..
                                                                      r'
                                                                       i1j
                                                                         .     . .           '-
                                                                                              ..                                             Q o
                                                                                                                                               b C<                            -
                                                                                                                                                                               -
                 w            ..;-
                                 m... N.                              . .        .                                                                  -
                 kj( - ..                                      j ..
                                                                  -...
                                                                     j.                      * .
        z                                    ,'i
                                             '
                                                        .r...0.
                                                              !
                                                              t. '-. œ I''!
                                                                 hu
                                                                  .                       '
                                                                                                                                                                                c
        puR1
           ,,s,j'
        V9n ):
             'I'
                u..a .
                .*tk
                 .!
                     y
                     , .jur
                    .1#
                    l
                          a j. sy.
                        ''.;
                       1,  o'-,
                           '
                                 wja
                                   ..s
                               J #'S':1 'rt.,RAVA'q;Xb:J
                                                                                                                                             -
                                                                                                                                                   %. %                         u-
        . *>'ri'. ?
                  $
                  J   x l'
                      , ..
                          i
            ta....J.r ..Ni.I.zi
                              .
                               :I
                                t
                                  v
                                  #
                                  j
                                  (t
                                   1
                                   k
                                   :!
                                    )
                                    p
                                    .
                                     ,.
                                      j
                                      t
                                      ;
                                    <,l
                                       l
                                       -y
                                       :,
                                       i
                                         j.y
                                        <<
                                           e
                                           i
                                           j
                                           >.>-.
                                               u
                                               ey
                                                <r
                                                 x-x.
                                                    ,
                                                    j.?
                                                    - (-
                                                       Jj
                                                       .1,..                                  'p
                                                   .w .1.(.
                                                . .,
                 11I--. ku
                         J,
                         .
                           .       ,
                                                               1.
                                                            .. l
                                                                y.
                                                                ',
                                                                 :r.
                                                                   -4 .!. ...
                                                                           '
                                                                                     .
                                             x'

    '
        :.           4' ..#,:.%
        PuRpkt:.$U'fAtKLi
                        b
                        r' '
                              '.
                               '.
                               . ,
                                kk
                           .px-'t'rkP'I
                                      rbn..1
                                           .
                                           '
                                           .
                                           1'11A11.eC?'r
                                                       '
                                                       . m.:
                                                        .r jf<w-.i5*xh-. . -:?
                                                                             ..               .
                                                                                              .                                                  & % -==
                                                                                                                                                       c
        M'S'a ':
               '
               1I
                1Z
                 '&''q
                 A     ''M'qjC<
                     ..'                                 V%
                                                          As
                                                           .'r;
                                                              n
                                                              :aI.M
                                                                  0S
                                                                   1Y'
                                                                    0.1A%
                                                                        1 XI
                                                                           l(
                                                                            :
                                                                            61
                                                                             ''J
                                                                               <'                   .
        -          1....4 t'Caxt
                               .  '.t,.
                                      /t.
                                      ' -.)
                                          >'wZ
                                             .).
                                               JJ'.i'v.......k xhy
                                                                 :(..;*-
.
             N   ..r . - z. '.l
                 !j/ .wQ.
                        u.
                         j.g
                         ' c
                           ;.
                            p
                            kh
                               t
                               .
                               h'
                              L'
                                !                >..P
                                                    / . -'* N '-  <
                                                               j (.
                                                               .  f
                                                                  a
                                                                  r
                                                                                         .                                                                  kr
                                                                   x -.
                                                                      .
                                                                      ,
                                                                      g
                                                                      ah.r                         .I
                                                                                                    .
    .                 xx       .         - .  -,
                                                 .,     z>..
                                                           ls
                                                            ''
                                                             t,..
                                                                ).A'
                                                                   w.u,          fj
                                                                                  '          ...
                                                                                                                                                 f qo                     c
    'PURPL..
           1
           ..
            t
            t.'&
              I.
               I
               '
               /E. R.'
                :
                     #h. LPs1
                            jj
                             ts)1
                              .
                                r
                                RP.IfJ,.E
                                   .
                                          . . .j.
                                        p;.H:I5p
                                               A*.
                                                 $                                             %                                                            =         - L.=          < >
        M
        '.Sf
           l/ ''1
             .#
                4rH'    d
                        ill(
                         !
               .m c ..,.1Ix.
                            )J
                            1
                           ,i
                            >
                            '
                            ih.
                           .:
                                                         Y'
                                                          Rn
                                                         hl
                                                           !
                                                          4ç
                                                           (
                                                            l>'
                                                           'j)
                                                             .,
                                                              'AN
                                                               '
                                                              >.
                                                               !
                                                                1j57.
                                                                 !:.,
                                                                     J'
                                                                     '
                                                                    ..
                                                                      A4
                                                                      r
                                                                       ;-
                                                                      ..
                                                                       -w
                                                                         .
                                                                         'M
                                                                          ..c
                                                                          .t
                                                                             O'-
                                                                            ..u
                                                                               'j7
                                                                                 .'          ''. .
                                                                                                   .
                                                                                                                                                 =                        =     ù
                  -
                 il./ '
                          .
                      -i'. .
                      .
                                      .A
                              . .-- , . .
                                                               I t.
                                                                  +%'
                                                                  '
                                                                      jc,
                                                                    .y .
                                                                        .
                                                            s-. - .. ....
                                                                        ,
                                                                               .
                                                                                             j ..                                                  -                      - N
        e'
                      x
                      xx
                                             iA
                                                         z '
                                                                 t x
                                                               hh.
                                                              *' 'ç ' '
                                                                            i
                                                                           FV
                                                         PU RPLEf,rl.t.EAR:T
                                                                                                       .
                                                                                                               -
                                                                                                                       M                         =                        ==    o
    .
        PUR PL'E H EA.'RT                                                                                      O
                                                                                                               O           > x                   ex j..,
                                                                                                                                                        .
                                                                                                                                                            ,a aa.w
                                                                                                                                                                                Nc
                                                                                                                                                                      k


                                                                                                               >           =
                                                                                                                   >       ,%
                                                                                                           %           =Y
                                                                                                                   i cN -
                                                                                                                           *
                                                                                                                                 O
                                                                                                                                 X7
                                                                                                                                       L
                                                                                                                   O -U =             >
                                                                                                                   &  e   .           %
                                                                                                             N -H='* C&
                                                                                                             % ''
                                                                                                                        c
                                                                                                                        Qb        .
                                                                                                           CM ELD O lkc.                                                             > .a

                                                                                                                                                                                           >
